       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 1 of 60




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

RAY GUTIERREZ; PATRICIA
GUTIERREZ; BRIANA TAPIA
and ALLAN TAPIA,

       Plaintiffs,

vs.                                                                      No. CIV 20-0502 JB/CG

JUSTIN GEOFREDDO; BLAINE LATTIN;
JOHN AND JANE DOES 1-3, Deputy
Sheriffs 1-3 and JOHN AND JANE DOES,
and New Mexico State Police Officers 1-4,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Motion to Dismiss Complaint Based on

Qualified Immunity, filed June 2, 2020 (Doc. 7)(“Motion”). The Court held a hearing on July 23,

2020. See Clerk’s Minutes at 1, filed July 23, 2020 (Doc. 17). The issues are: (i) whether Plaintiff

Ray Gutierrez has alleged plausibly a false arrest claim under 42 U.S.C. § 1983 as to Defendant

Deputy Blaine Lattin; (ii) whether R. Gutierrez has alleged plausibly a false arrest claim or a

malicious prosecution claim under 42 U.S.C. § 1983 as to Defendant Deputy Justin Geofreddo;

(iii) whether Plaintiff Patricia Gutierrez has alleged plausibly a First Amendment of the

Constitution of the United States of America claim under 42 U.S.C. § 1983 against Defendant

Deputy John Doe; (iv) whether the Court should consider federal claims brought against the

collective group of the Defendants; and (v) whether the Court should remand the state law claims.

The Court concludes that: (i) R. Gutierrez has not alleged a plausible false arrest claim against

Lattin, because Lattin had probable cause to arrest R. Gutierrez for driving while intoxicated

(“DWI”); (ii) R. Gutierrez neither has alleged a plausible false arrest claim nor a malicious
        Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 2 of 60




prosecution claim against Geofreddo, because (a) there was probable cause to arrest R. Gutierrez,,

(b) R. Gutierrez does not allege that Geofreddo acted with malice, and (c) R. Gutierrez does not

allege that Geofreddo caused his continued confinement or prosecution; (iii) P. Gutierrez has not

alleged a plausible First Amendment claim, because she neither has described nor identified the

officer that she alleges violated her right to film a police officer performing public duties; (iv) the

Court will dismiss the claims in the Complaint, filed May 26, 2020 (Doc. 1-1), which refer to the

Defendants as a collective, because the Complaint does not make clear exactly who is alleged to

have done what to whom, and, therefore, does not provide each individual Defendant with fair

notice of the basis of the claims against him or her; and (v) the Court will remand the state claims,

because there are no remaining federal claims. Accordingly, the Court will: (i) grant the Motion;

(ii) dismiss all federal claims against Lattin and Geofreddo; (iii) dismiss all remaining federal

claims without prejudice; (iv) remand the remaining state claims and the case to the First Judicial

District Court, County of Santa Fe, State of New Mexico; and (v) enter a separate Final Judgment

in this matter.

                                   FACTUAL BACKGROUND

        The Court takes its facts from the Complaint. The Court accepts the factual allegations as

true for the purposes of the Motion. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007); Sanders v. Mountain Am. Fed. Credit Union, 689

F.3d 1138, 1141 (10th Cir. 2012)(concluding that a court accepts “all facts pleaded by the non-

moving party as true and grants all reasonable inferences from the pleadings in that party's favor”).

The Court does not, however, accept as true the legal conclusions within the Complaint. See

Ashcroft v. Iqbal, 556 U.S. at 678 (“[T]he tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions.”).



                                                 -2-
        Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 3 of 60




       On September 28, 2019, R. Gutierrez, P. Gutierrez, Briana Tapia, and Allan Tapia attended

the Santa Fe Wine and Chili Festival. See Complaint ¶¶ 10, 12, at 2, 3. The event ended at 4:00

p.m., and P. Gutierrez and B. Tapia went to the restroom while waiting for a valet to retrieve their

car. See Complaint ¶¶ 11, 12, at 2, 3. Some women by the bathrooms started glaring and

whispering about B. Tapia and P. Gutierrez; one of the women bumped B. Tapia very hard on the

woman’s way out of the restroom. See Complaint ¶¶ 12-16, at 3. As B. Tapia and P. Gutierrez

were walking away, a woman grabbed B. Tapia by the neck and pulled her to the ground; the

woman who had bumped into B. Tapia began to punch B. Tapia’s head. See Complaint ¶¶ 17, 18,

at 3. When P. Gutierrez pulled this woman off B. Tapia, the woman started to attack P. Gutierrez;

meanwhile, another woman pulled P. Gutierrez’ ponytail and “slammed her onto the floor.”

Complaint ¶ 20, at 3. See id. ¶ 19, at 3.

       A. Tapia, P. Gutierrez’ son, heard his mother and sister calling for help, and he ran to their

rescue; after separating A. Tapia and P. Gutierrez from their attackers, the three started running

towards where R. Gutierrez was waiting. See Complaint ¶¶ 22-23, at 4. As they ran, P. Gutierrez

and B. Tapia could hear that one of the attackers was calling for her male friends, and that this

woman “was fired up, cursing, and screaming with so much anger.” Complaint ¶ 24, at 4. P.

Gutierrez “was screaming and crying out for help to Ray, that they had just been robbed.”

Complaint ¶ 25, at 4. P. Gutierrez and B. Tapia were crying and screaming at R. Gutierrez, telling

him that their attackers were still coming. See Complaint ¶ 29, at 4.      P. Gutierrez had lent B.

Tapia a necklace worth $4,500.00, and she then noticed that the attackers had stolen it. See

Complaint ¶ 31, at 5.

       R. Gutierrez, in a hurry to leave the parking lot with his family and to get to a safe place,

scraped the car next to him as he pulled out of the parking space. See Complaint ¶¶ 26-28, at 4.



                                               -3-
        Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 4 of 60




R. Gutierrez then spotted Geofreddo, a Deputy Sheriff, and stopped the car and approached him

to ask for help. See Complaint ¶ 32, at 5. Deputy Sheriff Doe ordered R. Gutierrez’ family out of

the car, but he “did not seem to care” when A. Tapia explained that the women stole B. Tapia’s

necklace. Complaint ¶ 35, at 5. See id. ¶ 33-34, at 5. R. Gutierrez had been separated from his

family, and Geofreddo became angry and agitated at P. Gutierrez, A. Tapia, and B. Tapia as they

were trying to get law enforcement to investigate the attack, and as they asked what was happening

with R. Gutierrez. See Complaint ¶¶ 37-38, at 5. P. Gutierrez attempted to explain to a deputy

sheriff that R. Gutierrez “was initially not the driver but was protecting his family,” but another

deputy sheriff told her to stay away. Complaint ¶ 38, at 5. Meanwhile, P. Gutierrez saw one of

her female attackers and a man with her, “feet away from them cursing at them wanting to jump

over the rails to get to them,” but the sheriff deputies and New Mexico State Police officers did

almost nothing to the aggressors. Complaint ¶ 39, at 5. The deputies and officers told the

aggressors only that they would be arrested if they did not back away. See Complaint ¶ 39, at 5.

Geofreddo did not speak with R. Gutierrez’ family. See Complaint ¶ 40, at 6.

        B. Tapia began crying, because she wanted to explain her side of the story. See Complaint

¶ 41, at 6. A deputy sheriff threatened to arrest her if she did not calm down; A. Tapia asked the

deputy sheriff why he would arrest her, and the deputy sheriff then handcuffed both of them and

put them in a pickup truck police unit. See Complaint ¶¶ 42-45, at 6. B. Tapia became scared that

her mother was all alone, and P. Gutierrez tried to calm her at the truck’s window. See Complaint

¶¶ 46-47, at 6. B. Tapia told P. Gutierrez that the handcuffs were too tight and hurt, but, when P.

Gutierrez told a deputy sheriff this, the deputy sheriff told her to go to another area and stay quiet.

See Complaint ¶¶ 47-48, at 6. This area was near the “assailants that were trying to get through a

barricade to get to Patricia.” Complaint ¶ 48, at 6. P. Gutierrez tried to take a video, but “an officer



                                                 -4-
          Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 5 of 60




(NMSP, Deputy, Doe)” grabbed her arm, and told her to put her telephone away and sit on the

curb. Complaint ¶ 49, at 7.

       R. Gutierrez also spoke with deputies around the same time. See KRQE, Video: El Paso

Judge’s     DWI    Arrest     in     Santa   Fe    at   0:11,   YouTube      (Oct.    22,    2019),

https://www.youtube.com/watch?v=7cSo7aU1RTM (“R. Gutierrez Arrest Video”); Complaint

¶ 65, at 8.1 R. Gutierrez told the police that he “came to the wine fest with my family. We were

leaving and, apparently, we hit this car.” R. Gutierrez Arrest Video at 0:13. A police officer then

asked Gutierrez, “How did you hit the car?” R. Gutierrez Arrest Video at 0:29. R. Gutierrez

responded, “We were backing in and we hit him.” R. Gutierrez Arrest Video at 0:32. Next,

officers asked R. Gutierrez, “How much have you had to drink today?” R. Gutierrez Arrest Video

at 0:36. R. Gutierrez replied, “I don’t know. They were samples of glasses.” R. Gutierrez Arrest

Video at 0:39. The officers pressed R. Gutierrez for an answer, asking, “How many samples?”

R. Gutierrez Arrest Video at 0:42. R. Gutierrez responded, “I don’t know. Five.” R. Gutierrez

Arrest Video at 0:44. Geofreddo conducted a standardized field sobriety test on R. Gutierrez,

which he passed. Complaint ¶¶ 56, at 7. See id. ¶ 55, at 7; R. Gutierrez Arrest Video at 0:48. R.

Gutierrez was placed under arrest for “driving under the influence of alcohol and/or drugs.”

R. Gutierrez Arrest Video at 0:53.



       1
         “In addition to the complaint, the district court may consider documents referred to in the
complaint if the documents are central to the plaintiff’s claim and the parties do not dispute the
documents’ authenticity.” Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir.
2002)(citing GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997)). Because the Complaint refers to the video, provides a citation to the video, and discusses
the video repeatedly, the Court will consider the video for purposes of the Motion. See Complaint
¶¶ 65-74, at 8-9. The Court considers only the portions of the video showing R. Gutierrez’ arrest,
not the commentary by the news anchor.



                                                  -5-
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 6 of 60




       A. Tapia also told R. Gutierrez to “say I was driving,” in the officers’ presence.

R. Gutierrez Arrest Video at 1:00. R. Gutierrez responded, “No, no, no.” R. Gutierrez Arrest

Video at 1:01. An officer interjected, “I saw it! You can’t say that you were driving.” R. Gutierrez

Arrest Video at 1:02. A. Tapia then told the deputy, “You can’t, you didn’t see shit!” R. Gutierrez

Arrest Video at 1:04. R. Gutierrez instructed his son to, “Stop. Just go ahead and go out. Just

bail me out, I’ll see you when you bail me out.” R. Gutierrez Arrest Video at 1:10. A. Tapia

replied, “But I was driving.” R. Gutierrez Arrest Video at 1:16. An officer then instructed, “Okay,

let’s go,” and ushered A. Tapia away from R. Gutierrez. R. Gutierrez Arrest Video at 1:17.

       A deputy then inquired about a firearm that R. Gutierrez was carrying, asking R. Gutierrez,

“Did you have this on you while you were drinking?” R. Gutierrez Arrest Video at 1:24. R.

Gutierrez replied, “Yeah.” R. Gutierrez Arrest Video at 1:27. An officer informed R. Gutierrez

“you can’t do that.” R. Gutierrez Arrest Video at 1:30. R. Gutierrez began to respond, stating,

“The way things are happening I just . . .” before a deputy stopped R. Gutierrez and told him to

“sit down.” R. Gutierrez Arrest Video at 1:34. R. Gutierrez was then taken into custody and

received a breathalyzer test. See R. Gutierrez Arrest Video at 1:40. An officer states that

Gutierrez’ blood alcohol level was “0.10.” R. Gutierrez Arrest Video at 1:42.

       R. Gutierrez spent several days incarcerated, and P. Gutierrez’ vehicle was seized and

impounded “even upon her proof of ownership.” Complaint ¶ 51, at 7. See id. ¶¶ 50, 61, at 7, 8.

According to news media, there is a video of Santa Fe County Sheriff’s Department deputies

“huddled together to decide what to charge Ray with,” but even during the criminal trial for this

incident, R. Gutierrez never received this video. Complaint ¶ 52, at 7. R. Gutierrez was charged

with taking a firearm into a liquor establishment, driving while intoxicated, and negligent use of a

firearm. See Complaint ¶ 54, at 7.



                                               -6-
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 7 of 60




       R. Gutierrez has a concealed permit to carry a weapon. See Complaint ¶ 57, at 7. Shell

casings, unused rounds, pistol magazine, a holster, and a silver Ruger .380 CLP, were recovered

from the scene. See Complaint ¶ 58, at 7. On January 6, 2020, the charges were dropped against

R. Gutierrez, but New Mexico refuses to return his seized property. See Complaint ¶¶ 59-60, at

7-8. While a motion to release evidence has been filed, State’s counsel Richard Wilson opposes

the motion stating that this pending litigation is the reason for withholding the property. See

Complaint ¶¶ 59-60, at 7-8.

       R. Gutierrez appeared before the Honorable George Anaya, Magistrate Judge for the Santa

Fe County Magistrate Court, on October 1, 2019, and posted bond. See Complaint ¶ 62, at 8. On

October 6, 2019, news outlets began reporting that R. Gutierrez had been arrested for a DWI, for

possession of a firearm while intoxicated, and for possessing a firearm in a liquor establishment.

See Complaint ¶ 63, at 8. On October 9, 2019, R. Gutierrez was arraigned, and the charge for

possessing a firearm in a liquor establishment was dismissed. See Complaint ¶ 64, at 8. On

October 22, 2019, KRQE, a dual CBS/Fox-affiliated television station in Albuquerque, New

Mexico, ran a story that included a video of Ray sitting in the back of a police unit, but the video

was never provided to the defense in discovery.2 See Complaint ¶¶ 65-66, at 8.

       On November 1, 2019, the parties in R. Gutierrez’ criminal trial conducted pre-trial

interviews with the State of New Mexico’s witnesses. See Complaint ¶ 67, at 9. Geofreddo stated

that the video aired on October 22, 2019, was the video taken from his lapel of the arrest, that he

turned the video into evidence, and that he did not know how the news obtained it. See Complaint

¶¶ 68-70, at 8, 9. Geofreddo stated that he saw P. Gutierrez and B. Tapia running toward R.



       2
        The Plaintiffs include a youtube.com link to the KRQE story, which includes parts of the
video. See Complaint ¶ 65, at 8.

                                               -7-
        Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 8 of 60




Gutierrez’ car in great fear. See Complaint ¶ 71, at 8. KVIA-TV, a dual ABC/CW+ affiliated

television station based in El Paso, Texas, stated it had seen three videos in total, but that, other

than Lattin, all of the other State’s witnesses indicate that they did not have lapel cameras. See

Complaint ¶ 72-74 at 9. R. Gutierrez’ defense counsel received Lattin’s lapel video. See

Complaint ¶ 73, at 9. The First Judicial District Attorney’s office dropped R. Gutierrez’ DWI

charge upon hearing that Geofreddo saw B. Tapia and P. Gutierrez running towards R. Gutierrez’

car. See Complaint ¶ 75, at 9. The parties could not resolve R. Gutierrez’ charge for possession

of a firearm while intoxicated, and so the case proceeded. See Complaint ¶ 76, at 9.

       At a December 23, 2019, hearing, the Honorable David Segura, Magistrate Judge for the

Santa Fe County Magistrate Court, suppressed all evidence that was not turned over and “all

witnesses that said evidence included.” Complaint ¶ 82, at 10. The assistant district attorney at

the hearing stated that, once Judge Segura signed the order, the district attorney’s office would

dismiss the case. See Complaint ¶ 83, at 10. Although time was of the essence, because R.

Gutierrez’ job was at stake, and although Judge Segura signed the order on December 23, 2019,

the district attorney’s office did not dismiss the case until January 7, 2020. See Complaint ¶¶ 84-

86, at 10-11. R. Gutierrez was fired from his Magistrate Judge position in El Paso County, Texas.

See Complaint ¶ 87, at 11.

                               PROCEDURAL BACKGROUND

       Geofreddo and Lattin removed this case to federal court on May 26, 2020. See Notice of

Removal, filed May 26, 2020 (Doc. 1). Two days after filing the Motion, Geofreddo and Lattin

filed their Unopposed Motion to Stay Discovery Based on Qualified Immunity and Vacate Initial

Scheduling Order, filed June 4, 2020 (Doc. 9)(“Motion to Stay”). Shortly after the hearing, the

Court granted the Motion to Stay. See Stipulated Order Staying Discovery and Vacating Initial



                                                -8-
        Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 9 of 60




Scheduling Order, filed July 28, 2020 (Doc. 18). The Court sets out the other relevant procedural

history below.

       1.        The Motion.

       Geofreddo and Lattin request that the Court dismiss the Complaint based on qualified

immunity. See Motion at 1. They argue that the Complaint “does not contain allegations that

plausibly allege that these officers, by their own individual acts, violated a constitutional right or

committed a state-law tort.” Motion at 1. They argue that, when an individual defendant asserts

qualified immunity, the plaintiff must have enough evidence showing the defendant violated a

constitutional or statutory right, and that said right was clearly established at the time of the

allegedly unlawful acts. See Motion at 2. They state that, “unless plaintiff is able to prove both

prongs of the test, defendant is entitled to qualified immunity.” Motion at 2. They also assert that

there is a mix of “factual allegations against numerous persons,” some of whom are the named

parties, some unidentified and unnamed -- like “‘Defendant (Doe)’” -- and some who are identified

and accused of wrongdoing, but are not sued, such as “‘State’s counsel Richard Wilson.’” Motion

at 3 (quoting Complaint ¶ 60, at 8). They argue that the plaintiffs have used consistently only the

collective term “defendants,” without specifying who allegedly did what to whom. Motion at 4.

       As for the Plaintiffs’ specific allegations against Geofreddo, Geofreddo and Lattin argue

that the Complaint alleges only that that R. Gutierrez “‘stopped the vehicle and went towards

Deputy Sheriff Geofreddo for help,’” Motion at 4 (quoting Complaint ¶ 32, at 5), that he became

angry as R. Gutierrez’ family attempted to explain what had happened, see Motion at 4 (citing

Complaint ¶ 36, at 5), that Geofreddo otherwise ignored R. Gutierrez’ family, see Motion at 4

(citing Complaint ¶ 40, at 6), and that he conducted a field sobriety test on R. Gutierrez, see Motion

at 5 (citing Complaint ¶ 55, at 7). They also allege Geofreddo made oral statements during a



                                                -9-
         Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 10 of 60




pretrial interview with the prosecutor and criminal defense counsel as part of the criminal case on

November 1, 2019, a month after the material acts occurred. See Motion at 5 (citing Complaint

¶ 67-75, at 8-9). Regarding Lattin, Geofreddo and Lattin argue that the Complaint alleges only

that he is “‘employed by the Santa Fe County Sheriff’s department and was on duty and acting

under . . . state law at all times relevant to the complaint,’” Motion at 5 (citing Complaint ¶ 7, at

2), and that Lattin spoke with Geofreddo during the arrest, see Motion at 5 (citing Complaint ¶ 40,

at 6).

         Geofreddo and Lattin then argue that the Complaint’s claims for relief are written “in bare,

conclusory fashion.” Motion at 5 (citing Complaint ¶¶ 88, 95-96, at 11-12). They argue that the

Complaint also uses collective terms for “plaintiffs,” even though many of the Plaintiffs did not

suffer all of the injuries alleged in the Complaint. Motion at 6. They argue that, the Plaintiffs

must “specify ‘exactly who is alleged to have done what to whom.’” Motion at 7 (quoting Robbins

v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008))(emphasis in Robbins v. Oklahoma). They

assert that, “[i]n itself, the failure to differentiate among defendants (and the use of the collective

term ‘defendants’) is grounds for dismissal.” Motion at 7 (citing Robbins v. Oklahoma, 519 F.3d

at 1250; Matthews v. Bergdorf, 889 F.3d 1136, 1145-46 (10th Cir. 2018); and Pahls v. Thomas,

718 F.3d 1210, 1225-28 (10th Cir. 2013)). They argue that the Plaintiffs “have not stated any

remotely plausible claim that Geofreddo or Lattin, by their own individual acts, violated any

constitutional right . . . or committed any of the torts alleged including malicious prosecution

and/or libel and slander.” Motion at 8.

         2.     The Response.

         The Plaintiffs respond to the Motion and oppose it. See Plaintiffs’ Response to Motion to

Dismiss Complaint Based on Qualified Immunity, filed June 25, 2020 (Doc. 11)(“Response”).



                                                - 10 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 11 of 60




They argue that they filed the Complaint in state court alleging only a violation of state law under

the New Mexico Tort Claims Act (“NMTCA”), N.M.S.A. §§ 41-4-1 to -30. See Response at 1.

The Plaintiffs contend that the Complaint satisfies the pleading standard for New Mexico state

courts. See Response at 1 (citing Zamora v. St. Vincent Hosp., 2014-NMSC-035, 375 P.2d 1243

(2014)). Gutierrez and Tapia argue Geofreddo and Lattin removed the case to federal court to

have them impose a pleading standard that exceeds Ashcroft v. Iqbal, 556 U.S. 662 (2009), and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007). See Response at 2. They argue that it is

clear that Geofreddo and Lattin are responsible for R. Gutierrez’ unlawful arrest and malicious

prosecution, and that the Deputy Does 1-3, individually acting under the law, unlawfully detained

A. Tapia and B. Tapia without probable cause. See Response at 2. The Plaintiffs state that, when

the Does names are discovered, they will not receive qualified immunity. See Response at 2. They

also argue that a New Mexico State Police officer violated P. Gutierrez’ First Amendment right

when she tried to film the encounter. See Response at 2. The Plaintiffs insist that P. Gutierrez’

rights under the Fifth and Fourteenth Amendment to the Constitution of the United States were

violated by taking her private property without due process of law. See Response at 2. The

Plaintiffs say that they have not named individuals, because they do not yet know which officer is

responsible for each particular deprivation. See Response at 2.

       The Plaintiffs argue their Complaint is “far from opaque” and that the issue is that the

Defendants are seeking the “wrong remedy.” Response at 3. They argue that the Tenth Circuit

has held that the “complaint containing only conclusory allegations could withstand a motion to

dismiss unless its factual impossibility was apparent from the face of the pleadings.’” Response

at 3 (quoting Mackley v. TW Telecom Holdings, Inc., 296 F.R.D. 655, 663 (D. Kan.

2014)(Sebelius, M.J.)(citing Robbins v. Oklahoma, 519 F.3d at 1246)). They argue that the only



                                               - 11 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 12 of 60




thing that could be missing from their NMTCA claims is a clarification how the individual actions

violated the Plaintiffs’ rights. See Response at 3. They argue that, for this issue, the “proper

remedy” is to file a motion for a more definitive statement under rule 12(e) of the Federal Rules

of Civil Procedure and not rule 12(b). See Response at 3. The Plaintiffs cite Martinez v. Naranjo,

328 F.R.D. 581, 593 (D.N.M. 2018)(Browning, J.), and argue that they are willing to amend their

complaint to provide any further clarification. See Response at 4-5. They state that they have

information only about all the officers who participated collectively, and the specific person or

persons responsible for the deprivation of private property are unknown to them. See Response at

5.

       3.      The Reply.

       Geofreddo and Lattin reply to the Response. See Reply Brief in Support of Motion to

Dismiss Complaint Based on Qualified Immunity, filed July 6, 2020 (Doc. 12)(“Reply”). They

emphasize that the Plaintiffs do not address or mention qualified immunity in the Response, and

contend that the Tenth Circuit condemns their use of collective terms such as the “Defendants,”

the “Officers,” and the “Plaintiffs” in the context of qualified immunity. Reply at 1. They also

argue that, in Robbins v. Oklahoma¸ upon which the Plaintiffs rely, the Tenth Circuit reversed the

denial of a motion to dismiss for qualified immunity and remanded with instructions to dismiss

the complaint, “based primarily upon the complaint’s repeated use of the collective term

‘defendants’ and its failure to ‘isolate the allegedly unconstitutional acts of each defendant.’”

Reply at 2 (quoting Robbins v. Oklahoma, 519 F.3d at 1250). Regarding Mackley v. TW Telecom

Holdings, Inc., to which the Plaintiffs also cite, Geofreddo and Lattin argue that it involves a

motion to amend under rule 10 of the Federal Rules of Civil Procedure, and not qualified immunity

or a motion to dismiss. See Reply at 2. They then argue that the Court in Martinez v. Naranjo,



                                              - 12 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 13 of 60




another case that the Plaintiffs cite, states that “the federal courts disfavor motions for a more

definite statement.” Reply at 3. They say that no law requires defendants to file for a motion for

a more definite statement rather than a motion to dismiss. See Reply at 3.

       Finally, Geofreddo and Lattin state: “‘[A] plaintiff must plead (by making specific

allegations) that each Government official defendant, through the official’s own individual actions,

has violated the Constitution.’” Reply at 4 (quoting Ashcroft v. Iqbal, 556 U.S. at 676). They

argue that the Plaintiffs have not “stated any remotely plausible claim” that Geofreddo or Lattin,

by their individual acts, violated any constitutional right of any of the Plaintiffs family members,

or “committed any of the torts alleged under the standards laid down by the Supreme Court and

Tenth Circuit.” Reply at 4.

       4.      The Hearing.

       The Court held a hearing on July 23, 2020. See Transcript of Hearing (taken July 23,

2020)(“Tr.”). 3 The Defendants began argument by explaining that “a defendant sued in his

individual capacity of course can only be held liable under 1983 for his or her personal individual

actions and cannot be held liable or sued for the actions of other people whether a supervisor or

not.” Tr. at 3:17-21 (Dickman). The Defendants argued that, in the United States Court of Appeals

for the Tenth Circuit, the law is “clearly established . . . that it is fatal for a plaintiff to use

undifferentiated collective allegations.” Tr. at 4:21-2 (Dickman)(citing Robins v. Oklahoma,

Matthews v. Burkoff, Paul v. Thomas). The Defendants elaborated:

        What you see here is ubiquitous terms like the Defendants, the Officers, the
        Deputies throughout this Complaint. I think in the cause of action, Paragraphs 90
        to 97, which is the actual cause of action, there’s nothing but the use of the term
        Defendants . . . . I would point out interestingly [the Complaint’s] use of [the]
        undifferentiated term Plaintiffs. I mean there are four individual plaintiffs who

       3
        The Court’s citations to the transcript of the hearing refer to the court reporter’s original,
unedited versions. Any final transcript may contain slightly different page and/or line numbers.

                                                - 13 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 14 of 60




        obviously had different things allegedly done to each one of them and throughout
        the didn’t you see that as well.

Tr. at 4:14-24 (Dickson)(citing Complaint ¶¶ 90-97, at 11-12). The Defendants then identified the

individualized allegations that the Plaintiffs made, and explained that none of them “meet the

qualified immunity standard of showing a violation of the First Amendment, Fourth Amendment,

Fifth Amendment, Fourteenth Amendment of the United States Constitution . . . .” Tr. at 5:20-22

(Dickson). The Defendants argue that the Plaintiffs ask the Court to speculate what the Defendant

officers might have done. See Tr. at 7:18-24 (Dickson). The Court asked the Defendants whether

R. Gutierrez was arrested for DWI, and the Defendants replied that R. Gutierrez was arrested after

he failed field sobriety tests and breathalyzer tests. See Tr. at 9:12-17 (Dickson). The Court asked:

“But don’t the allegations in the Complaint state that he passed those tests?” Tr. at 9:22-24

(Dickson). The Defendants responded that “this is part of the problem,” because, although the

Complaint states that “Deputy Geofreddo conducted standardized field sobriety tests, and Ray

passed the fields,” another officer administered field sobriety tests which R. Gutierrez failed, and,

therefore, the Complaint is “utterly inadequate in terms of giving a sense of what happened.” Tr.

at 10:1-21 (Dickson).

       The Plaintiffs admitted that it is

       hard to figure out what was going on throughout this course of events. But part of
       it is it was hard for my clients in that event to understand what was happening to
       them, what was going on because you had nine police officers as best we can tell
       interacting with them, moving away from them, talking to them, not talking to them,
       and you have this mishmash. And this is to the best of their recollection.

Tr. at 16:6-14 (Dunn). The Plaintiffs also explained that Complaint does not discuss the second

field sobriety test and that, therefore, the Defendants should not be permitted to testify about that

fact. See Tr. at 17:4-14 (Dunn). The Court asked the Plaintiffs whether there were “any facts that

you now know and now that you’re in federal court you would put in this complaint that’s not in


                                               - 14 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 15 of 60




there that I ought to be considering when I decide whether you state a cause of action under federal

law?” and the Plaintiffs replied that there are no additional facts that the Court should consider.

Tr. at 21:8-12 (Court, Dunn). The Court asked the Plaintiffs what happened in this case, and the

Plaintiffs agreed that the officers “arrested Mr. Gutierrez, and then they impounded the vehicle

with the other three there.” Tr. at 24:8-20 (Court, Dunn). The Plaintiffs continued that, when the

police took the vehicle, this action “required Ms. Gutierrez who is from out of town . . . and her

two children to hoof it until they could catch an . . . Uber after that.” Tr. at 24:15-18 (Dunn). The

Plaintiffs emphasized that the Defendants “deprived her of the vehicle . . . even though it was her

vehicle and she showed her proof of ownership and could have drove away in her own vehicle.”

Tr. at 24:16-19 (Dunn). The Plaintiffs admitted that they did not “know specifically which officers

are responsible for that. . . . We would like to figure that out through moderate discovery . . . .”

Tr. at 25:6-9 (Dunn).

       The Court next asked the Plaintiffs to clarify: “What is the malicious prosecution here?

How is it different from the unlawful arrest?” Tr. at 26:5-8 (Court). The Plaintiffs asserted that

their “point is that they took this prosecution and went ahead and took it to the District Attorneys

after they made the arrest . . . and asked that this case be prosecuted.” Tr. at 26:18-21 (Dunn).

       Following the parties’ arguments, the Court explained how it would likely rule on this case:

       I am inclined to agree with the Defendants on dismissing a lot of the other plaintiffs
       and Ms. Gutierrez. I’m inclined to agree with you, but the one [claim] that troubles
       me is . . . that [the Plaintiffs] got in there that [R. Gutierrez] passed all the field
       sobriety tests and then was arrested, and that these two officers were the ones that
       did it. . . . I’m wondering if that is sufficient to state a cause of action. He was
       arrested without probable cause and you don’t have to plead all your negative facts,
       but the positive facts that are pled, I’m wondering if that is sufficient. I’m
       wondering what more I should require of a plaintiff to plead other than that he
       satisfied the field sobriety tests and was still arrested. I wonder if I ought to be
       requiring more than that. And I don’t know what the more would be.

Tr. at 30:21-31:11 (Court). The Court continued, addressing the Defendants:


                                               - 15 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 16 of 60




       I’m inclined to agree with you that the rest of these plaintiffs are probably too thin
       to go forward, but just focusing on . . . Ray Gutierrez, . . . I’m . . .thinking that [the
       Complaint] might be enough to cross the line if they prosecuted him for DWI,
       [without] . . . probable cause, [because] . . . he passed these field sobriety tests. I’m
       thinking that might be enough . . . . The others, it may be just too thin to go forward.

Tr. at 34:3-12 (Court). The Court reiterated that “most of the case should be dismissed,” because

“there’s just not enough there.” Tr. at 34:13-14 (Court). The Court noted, however, that it wanted

to further consider “Mr. Gutierrez’ claim on the unlawful arrest.” Tr. at 35:15-17 (Court). The

Court concluded that, therefore, it was “leaning towards” . . . ruling that “the motion should be

granted in part and denied in part.” Tr. at 35:18-20 (Court).

                        LAW REGARDING QUALIFIED IMMUNITY

       Qualified immunity recognizes the “need to protect officials who are required to exercise

their discretion and the related public interest in encouraging the vigorous exercise of official

authority.” Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). “Qualified immunity protects federal

and state officials from liability for discretionary functions, and from ‘the unwarranted demands

customarily imposed upon those defending a long drawn-out lawsuit.’” Roybal v. City of

Albuquerque, No. CIV 08-0181 JB/LFG, 2009 WL 1329834, at *10 (D.N.M. April 28,

2009)(Browning, J.)(quoting Siegert v. Gilley, 500 U.S. 226, 232 (1991)). The Supreme Court of

the United States of America deems it “untenable to draw a distinction for purposes of immunity

law between suits brought against state officials under § 1983 and suits brought directly under the

Constitution against federal officials.” Butz v. Economou, 438 U.S. 478, 504 (1978). See Bivens,

403 U.S. at 392. “The qualified immunity analysis is the same whether the claims are brought

under Bivens or pursuant to the post-Civil War Civil Rights Acts.” Breidenbach v. Bolish, 126

F.3d 1288, 1291 (10th Cir. 1997), overruled on other grounds as recognized by Currier v. Doran,

242 F.3d 905 (10th Cir. 2001).



                                                 - 16 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 17 of 60




       Under § 1983 and Bivens, a plaintiff may seek money damages from government officials

who have violated his or her constitutional or statutory rights. To ensure, however, that fear of

liability will not “unduly inhibit officials in the discharge of their duties,” Anderson v. Creighton,

483 U.S. 635, 638 (1987), the officials may claim qualified immunity; so long as they have not

violated a “clearly established” right, the officials are shielded from personal liability, Harlow v.

Fitzgerald, 457 U.S. at 818.

       That means a court can often avoid ruling on the plaintiff’s claim that a particular
       right exists. If prior case law has not clearly settled the right, and so given officials
       fair notice of it, the court can simply dismiss the claim for money damages. The
       court need never decide whether the plaintiff’s claim, even though novel or
       otherwise unsettled, in fact has merit.

Camreta v. Greene, 563 U.S. 692, 705 (2011).

       Qualified immunity shields government officials from liability where “their conduct does

not violate clearly established statutory or constitutional rights of which a reasonable person would

have known.” Pearson v. Callahan, 555 U.S. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. at

818). Qualified immunity also shields officers who have “reasonable, but mistaken beliefs,” and

operates to protect officers from the sometimes “‘hazy border[s]’” of the law. Saucier v. Katz,

533 U.S. 194, 206 (2001)(quoting Priester v. Riviera Beach, 208 F.3d 919, 926 (11th Cir. 2000)).

When a defendant asserts qualified immunity, the plaintiff must demonstrate: (i) that the

defendant’s actions violated his or her constitutional or statutory rights; and (ii) that the right was

clearly established at the time of the alleged misconduct. See Riggins v. Goodman, 572 F.3d 1101,

1107 (10th Cir. 2009). See also Pueblo of Pojoaque v. New Mexico, 214 F. Supp. 3d 1028, 1079

(D.N.M. 2016)(Browning, J.).

       1.      Procedural Approach to Qualified Immunity.

       The Supreme Court has discussed the proper procedure for lower courts to evaluate a



                                                - 17 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 18 of 60




qualified immunity defense. See Pearson v. Callahan, 555 U.S. at 236. In Pearson v. Callahan,

the Supreme Court held that lower courts “should be permitted to exercise their sound discretion

in deciding which of the two prongs of the qualified immunity analysis should be addressed first

in light of the circumstances of the particular case at hand.” 555 U.S. at 236. The Supreme Court

also notes that, while no longer mandatory, Saucier v. Katz’ protocol -- by which a court first

decides if the defendant’s actions violated the Constitution, and then the court determines if the

right violated was clearly established -- will often be beneficial. See Pearson v. Callahan, 555 U.S.

at 241. In rejecting the prior mandatory approach, the Supreme Court recognizes that “[t]here are

cases in which it is plain that a constitutional right is not clearly established but far from obvious

whether in fact there is such a right,” and that such an approach burdens district courts and courts

of appeals with “what may seem to be an essentially academic exercise.” 555 U.S. at 237. The

Supreme Court also recognizes that the prior mandatory approach “departs from the general rule

of constitutional avoidance and runs counter to the older, wiser judicial counsel not to pass on

questions of constitutionality unless such adjudication is unavoidable.”           555 U.S. at 241

(alterations omitted). See Reichle v. Howards, 566 U.S. 658, 664 (2012)(affirming Pearson v.

Callahan’s procedure and noting that deciding qualified immunity issues on the basis of a right

being not “clearly established” by prior caselaw “comports with our usual reluctance to decide

constitutional questions unnecessarily”).

       The Supreme Court recognizes seven circumstances where district courts “should address

only” 4 the clearly established prong of the qualified immunity analysis: when (i) the first,


       4
        In Camreta v. Greene, the Supreme Court states that there are seven circumstances in
which the district courts “should address only” the clearly established prong, but, in the same
sentence, notes that deciding the violation prong is left “to the discretion of the lower courts.”
Camreta v. Greene, 563 U.S. at 707. In Kerns v. Bader, the Tenth Circuit interpreted Camreta v.


                                                - 18 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 19 of 60




constitutional violation question “is so fact bound that the decision provides little guidance for

future cases”; (ii) “it appears that the question will soon be decided by a higher court”;

(iii) deciding the constitutional question requires “an uncertain interpretation of state law”;

(iv) “qualified immunity is asserted at the pleading stage,” and “the precise factual basis for

the . . . claim . . . may be hard to identify”; (v) tackling the first element “may create a risk of bad

decision making,” because of inadequate briefing; (vi) discussing both elements risks “bad

decision making,” because the court is firmly convinced that the law is not clearly established and

is thus inclined to give little thought to the existence of the constitutional right; or (vii) the doctrine

of “constitutional avoidance” suggests the wisdom of passing on the first constitutional question

when “it is plain that a constitutional right is not clearly established but far from obvious whether

in fact there is such a right.”          Kerns v. Bader, 663 F.3d 1173, 1180-81 (10th Cir.

2011)(Gorsuch, J.)(quoting Pearson v. Callahan, 555 U.S. at 236-42). Regarding the last of these

seven circumstances, the Supreme Court has clarified that courts may “avoid avoidance” and

address the first prong before the second prong in cases involving a recurring fact pattern, where

guidance on the constitutionality of the challenged conduct is necessary, and the conduct is likely

to face challenges only in the qualified immunity context. Camreta v. Greene, 563 U.S. at 706-

707. See Kerns v. Bader, 663 F.3d at 1181.5 “Courts should think carefully before expending




Greene to mean that district courts are restricted from considering the violation prong in seven
particular circumstances. See Kerns v. Bader, 663 F.3d 1173, 1180-81 (10th Cir. 2011). The
Supreme Court, however, has not stressed the seven circumstances as mandatory. Instead, it has
recently reaffirmed only that lower courts “should think hard, and then think hard again before
addressing both qualified immunity and the merits of an underlying constitutional claim.” District
of Columbia v. Wesby, 138 S. Ct. 577, 589 n.7 (2018). This language suggests that the inquiry is
still discretionary, although the Court’s discretion should be exercised carefully.
         5
           In Kerns v. Bader, the Tenth Circuit reversed the Court’s decision that an officer was not
entitled to qualified immunity, noting that the Court “analyzed both aspects of the qualified


                                                  - 19 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 20 of 60




immunity test before agreeing” with the plaintiff that the qualified immunity defense did not
protect the officer. 663 F.3d at 1183. In reversing, the Tenth Circuit stated:

       Because we agree with Sheriff White on the latter (clearly established law)
       question, we reverse without addressing the former (constitutional violation)
       question. And we pursue this course because doing so allows us to avoid rendering
       a decision on important and contentious questions of constitutional law with the
       attendant needless (entirely avoidable) risk of reaching an improvident decision on
       these vital questions.

663 F.3d at 1183-84. The Tenth Circuit did not analyze whether the officer violated the plaintiff’s
constitutional rights and stated that guidance on the particular constitutional issue would be more
appropriate in a case not involving qualified immunity: “Neither do we doubt that the scope of
the Constitution’s protection for a patient’s hospital records can be adequately decided in future
cases where the qualified immunity overlay isn’t in play (e.g., through motions to suppress
wrongly seized records or claims for injunctive or declaratory relief).” 663 F.3d at 1187 n.5. On
remand, the Court stated:

       While the Court must faithfully follow the Tenth Circuit’s decisions and opinions,
       the Court is troubled by this statement and the recent trend of the Supreme Court’s
       hesitancy in § 1983 actions to address constitutional violations. A Reconstruction
       Congress, after the Civil War, passed § 1983 to provide a civil remedy for
       constitutional violations. See Mitchum v. Foster, 407 U.S. 225, 238-39 (1972). In
       Mitchum v. Foster, the Supreme Court explained:

               Section 1983 was originally § 1 of the Civil Rights Act of
               1871 . . . and was enacted for the express purpose of “enforc(ing)
               the Provisions of the Fourteenth Amendment.” The predecessor of
               § 1983 was thus an important part of the basic alteration in our
               federal system wrought in the Reconstruction era through federal
               legislation and constitutional amendment.

       407 U.S. at 238-39. Congress did not say it would remedy only violations of
       “clearly established” law, but that

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the District
               of Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer’s judicial capacity, injunctive relief


                                                - 20 -
Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 21 of 60




       shall not be granted unless a declaratory decree was violated or
       declaratory relief was unavailable.

42 U.S.C. § 1983. The Supreme Court established the qualified immunity defense
in Pierson v. Ray, 386 U.S. 547 (1967), and held that officials were not liable for
constitutional violations where they reasonably believed that their conduct was
constitutional. See E. Clarke, Safford Unified Sch. Dist. No. 1 v. Redding: Why
Qualified Immunity is a Poor Fit in Fourth Amendment School Search Cases, 24
B.Y.U. J. Pub. L. 313, 329 (2010). The Supreme Court first introduced the “clearly
established” prong in reference to an officer’s good faith and held that a
compensatory award would only be appropriate if an officer “acted with such an
impermissible motivation or with such disregard of the [individual’s] clearly
established constitutional rights that his action cannot reasonably be characterized
as being in good faith.” Wood v. Strickland, 420 U.S. 308, 322 (1975). In Harlow
v. Fitzgerald, when the Supreme Court moved to an objective test, the clearly
established prong became a part of the qualified immunity test. See 457 U.S. at
818 (“We therefore hold that government officials performing discretionary
functions generally are shielded from liability for civil damages insofar as their
conduct does not violate clearly established statutory or constitutional rights.”). It
seems ironic that the federal courts would restrict a congressionally mandated
remedy for constitutional violations -- presumably the rights of innocent people -
- and discourage case law development on the civil side -- and restrict case law
development to motions to suppress, which reward only the guilty and is a judicially
created, rather than legislatively created, remedy. Commentators have noted that,
“[o]ver the past three decades, the Supreme Court has drastically limited the
availability of remedies for constitutional violations in” exclusionary rule litigation
in a criminal case, habeas corpus challenges, and civil litigation under § 1983. J.
Marceau, The Fourth Amendment at a Three-Way Stop, 62 Ala. L. Rev. 687, 687
(2011). Some commentators have also encouraged the courts to drop the
suppression remedy and the legislature to provide more -- not less -- civil remedies
for constitutional violations. See Christopher Slobogin, Why Liberals Should
Chuck the Exclusionary Rule, 1999 U. Ill. L. Rev. 363, 390-91 (1999)(“Behavioral
theory suggests that the exclusionary rule is not very effective in scaring police into
behaving. . . . These theories also suggest that a judicially administered damages
regime . . . would fare significantly better at changing behavior at an officer
level.”); Hon. Malcolm R. Wilkey, Constitutional Alternatives to the Exclusionary
Rule, 23 S. Tex. L.J. 531, 539 (1982)(criticizing the exclusionary rule and
recommending alternatives). In Hudson v. Michigan, 547 U.S. 586 (2006), the
Supreme Court noted that civil remedies were a viable alternative to a motion to
suppress when it held that the exclusionary rule was inapplicable to cases in which
police officers violate the Fourth Amendment when they fail to knock and
announce their presence before entering. See 547 U.S. at 596-97. Rather than
being a poor or discouraged means of developing constitutional law, § 1983 seems
the better and preferable alternative to a motion to suppress. It is interesting that


                                        - 21 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 22 of 60




‘scarce judicial resources’ to resolve difficult and novel questions of constitutional or statutory

interpretation that will ‘have no effect on the outcome of the case.’” Ashcroft v. al-Kidd, 563 U.S.

731, 735 (2011)(quoting Pearson v. Callahan, 555 U.S. at 236-37).6 See Camreta v. Greene, 563

U.S. at 707 (explaining that, “[i]n general, courts should think hard, and then think hard again,

before turning small cases into large ones.”). The Tenth Circuit will remand a case to the district

court for further consideration when the district court has given only cursory treatment to qualified

immunity’s clearly established prong. See Kerns v. Bader, 663 F.3d at 1182. See also Pueblo of

Pojoaque v. New Mexico, 214 F. Supp. 3d at 1082-83.

       2.      Clearly Established Rights.

       To determine whether a right was clearly established, a court must consider whether the

right was sufficiently clear that a reasonable government employee would understand that what he




       the current Supreme Court and Tenth Circuit appear more willing to suppress
       evidence and let criminal defendants go free, than have police pay damages for
       violations of innocent citizens’ civil rights. It is odd that the Supreme Court has
       not adopted a clearly established prong for suppression claims; it seems strange to
       punish society for police violating unclear law in criminal cases, but protect
       municipalities from damages in § 1983 cases.

Kerns v. Bd. of Comm’rs, 888 F. Supp. 2d 1176, 1224 n.36 (D.N.M. 2012)(Browning, J.),
abrogated on other grounds as recognized by Ysasi v. Brown, No. 13-0183, 2014 WL 936835, at
*9 n.24 (D.N.M. Feb. 28, 2014)(Browning, J.). See Richard E. Myers, Fourth Amendment Small
Claims Court, 10 Ohio St. J. Crim. L. 571, 590-97 (2013)(arguing that municipalities should
establish small-claims courts to adjudicate police officers’ Fourth Amendment violations and
award monetary judgments).
       6
         The appellate courts have little appreciation for how hard it is to do a clearly established
prong review first without looking -- closely and thoroughly -- at whether there is a constitutional
right and whether there is a violation. It is difficult to review the facts, rights, and alleged
violations in the comparative cases without looking at the facts, rights, and alleged violations on
the merits in the case before the Court. Pearson v. Callahan sounds like a good idea in theory, but
it does not work well in practice. The clearly established prong is a comparison between the case
before the Court and previous cases, and Pearson v. Callahan suggests that the Court can compare
before the Court fully understands what it is comparing. In practice, Saucier v. Katz worked better.

                                               - 22 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 23 of 60




or she did violated a right. See Casey v. W. Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327

(10th Cir. 2007). “A clearly established right is generally defined as a right so thoroughly

developed and consistently recognized under the law of the jurisdiction as to be ‘indisputable’ and

‘unquestioned.’”    Lobozzo v. Colo. Dep’t of Corr., 429 F. App’x 707, 710 (10th Cir.

2011)(unpublished)(quoting Zweibon v. Mitchell, 720 F.2d 162, 172-73 (D.C. Cir. 1983)).

       “Ordinarily, in order for the law to be clearly established, there must be a Supreme Court

or Tenth Circuit decision on point, or the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Currier v. Doran, 242 F.3d at 923. “In

determining whether the right was ‘clearly established,’ the court assesses the objective legal

reasonableness of the action at the time of the alleged violation and asks whether ‘the contours of

the right [were] sufficiently clear that a reasonable official would understand that what he is doing

violates that right.’” Holland ex rel. Overdorff v. Harrington, 268 F.3d at 1186 (alteration in

original)(quoting Saucier v. Katz, 533 U.S. at 202). A court should inquire “whether the law put

officials on fair notice that the described conduct was unconstitutional” rather than engage in “a

scavenger hunt for cases with precisely the same facts.” Pierce v. Gilchrist, 359 F.3d 1279, 1298

(10th Cir. 2004).

       The Supreme Court has clarified that qualified immunity’s clearly established prong is a

very high burden for the plaintiff: “A Government official’s conduct violates clearly established

law when, at the time of the challenged conduct, the contours of a right are sufficiently clear that

every reasonable official would have understood that what he is doing violates that right.”

Ashcroft v. al-Kidd, 563 U.S. at 741. “In other words, ‘existing precedent must have placed the

statutory or constitutional question beyond debate.’” Reichle v. Howards, 556 U.S. at 664 (quoting

Ashcroft v. al-Kidd, 563 U.S. at 741). “The operation of this standard, however, depends



                                               - 23 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 24 of 60




substantially upon the level of generality at which the relevant ‘legal rule’ is to be identified.”

Anderson v. Creighton, 483 U.S. at 639.         “The general proposition, for example, that an

unreasonable search or seizure violates the Fourth Amendment is of little help in determining

whether the violative nature of particular conduct is clearly established.” Ashcroft v. al-Kidd, 563

U.S. at 742. The level of generality at which the legal rule is defined is important, because

qualified immunity shields officers who have “reasonable, but mistaken beliefs” as to the

application of law to facts and operates to protect officers from the sometimes “hazy border[s]” of

the law. Saucier v. Katz, 533 U.S. at 205.

       “[A] case on point isn’t required if the impropriety of the defendant’s conduct is clear from

existing case law,” but the law is not clearly established where “a distinction might make a

constitutional difference.” Kerns v. Bader, 663 F.3d at 1188. In Kerns v. Bader, the Tenth Circuit

explained that the relevant question concerning a police search of a home “wasn’t whether we all

have some general privacy interest in our home,” but “whether it was beyond debate in 2005 that

the officers’ entry and search lacked legal justification.” 663 F.3d at 1183 (emphasis added).

Furthermore, “general statements of the law are not inherently incapable of giving fair and clear

warning,” Hope v. Pelzer, 536 U.S. 730, 741 (2002), “but ‘in light of pre-existing law the

unlawfulness must be apparent,’” White v. Pauly, 137 S. Ct. at 552 (quoting Anderson v.

Creighton, 483 U.S. at 640)

       Although the Tenth Circuit has recognized a sliding scale for qualified immunity’s clearly

established inquiry, see Casey v. City of Federal Heights, 509 F.3d 1278, 1284 (10th Cir.

2007)(“We have therefore adopted a sliding scale to determine when law is clearly established.”),

the Tenth Circuit has since walked back its holding that a sliding-scale is the appropriate analysis,

see Aldaba v. Pickens, 844 F.3d 870, 876 (10th Cir. 2016)(“Aldaba II”). In Aldaba II, the Tenth



                                               - 24 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 25 of 60




Circuit reconsidered its ruling from Aldaba v. Pickens, 777 F.3d 1148 (10th Cir. 2015)(“Aldaba

I”) that officers were entitled to qualified immunity after the Supreme Court vacated its decision

in light of Mullenix v. Luna, 136 S. Ct. 305 (2015)(per curiam). In concluding that they had

previously erred in Aldaba I, the Tenth Circuit determined:

       We erred . . . by relying on excessive-force cases markedly different from this one.
       Although we cited Graham v. Connor, 490 U.S. 386 (1989) to lead off our clearly-
       established-law discussion, we did not just repeat its general rule and conclude that
       the officers’ conduct had violated it. Instead, we turned to our circuit’s sliding-
       scale approach measuring degrees of egregiousness in affirming the denial of
       qualified immunity. We also relied on several cases resolving excessive-force
       claims. But none of those cases remotely involved a situation as here.

Aldaba II, 844 F.3d at 876. The Tenth Circuit further noted that its sliding-scale approach may

have fallen out of favor, because the sliding-scale test relies, in part, on Hope v. Pelzer, 536 U.S.

at 739-41, and the Supreme Court’s most recent qualified immunity decisions do not invoke that

case. See Aldaba II, 844 F.3d at 874 n.1. See also Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10

(10th Cir. 2017). The Tenth Circuit explained:

       To show clearly established law, the Hope Court did not require earlier cases with
       “fundamentally similar” facts, noting that “officials can still be on notice that their
       conduct violates established law even in novel factual circumstances.” Id. at 741[].
       This calls to mind our sliding-scale approach measuring the egregiousness of
       conduct. See Morris v. Noe, 672 F.3d 1185, 1196 (10th Cir. 2012). But the
       Supreme Court has vacated our opinion here and remanded for us to reconsider our
       opinion in view of Mullenix, which reversed the Fifth Circuit after finding that the
       cases it relied on were “simply too factually distinct to speak clearly to the specific
       circumstances here.” 136 S. Ct. at 312. We also note that the majority opinion in
       Mullenix does not cite Hope v. Pelzer, 536 U.S. 730, [] (2002). As can happen over
       time, the Supreme Court might be emphasizing different portions of its earlier
       decisions.

Aldaba II, 844 F.3d at 874 n.1. Since Aldaba II, the Supreme Court has reversed, per curiam,

another Tenth Circuit qualified immunity decision. See White v. Pauly, 137 S. Ct. at 551 (vacating

Pauly v. White, 814 F.3d 1060 (10th Cir. 2016)). In concluding that police officers were entitled

to qualified immunity, the Supreme Court emphasized: “As this Court explained decades ago, the

                                               - 25 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 26 of 60




clearly established law must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct.

at 552 (quoting Anderson v. Creighton, 483 U.S. at 640). With that principle in mind, the Supreme

Court explained that the Tenth Circuit “panel majority misunderstood the ‘clearly established’

analysis: It failed to identify a case where an officer acting under similar circumstances as Officer

White was held to have violated the Fourth Amendment.” White v. Pauly, 137 S. Ct. at 552. See

District of Columbia v. Wesby, 138 S. Ct. at 591 (“Tellingly, neither the panel majority nor the

partygoers have identified a single precedent -- much less a controlling case or robust consensus

of cases -- finding a Fourth Amendment violation under similar circumstances.”). Although the

Supreme Court noted that “we have held that [Tennessee v.] Garner[, 471 U.S. 1 (1985)] and

Graham do not by themselves create clearly established law outside ‘an obvious case,’” it

concluded “[t]his is not a case where it is obvious that there was a violation of clearly established

law under Garner and Graham.” 137 S. Ct. at 552.7


       7
          If the Court is trying -- as it does diligently and faithfully -- to receive and read the
unwritten signs of its superior courts, it would appear that the Supreme Court has signaled through
its per curiam qualified immunity reversals that a nigh identical case must exist for the law to be
clearly established. As former Tenth Circuit judge, and now Stanford law school professor,
Michael McConnell, has noted, much of what lower courts do is read the implicit, unwritten signs
that the superior courts send them through their opinions. See Michael W. McConnell, Address at
the Oliver Seth American Inn of Court: How Does the Supreme Court Communicate Its Intentions
to the Lower Courts: Holdings, Hints and Missed Signals (Dec. 17, 2014). Although still stating
that there might be an obvious case under Graham that would make the law clearly established
without a Supreme Court or Circuit Court case on point, see White v. Pauly, 137 S. Ct. at 552, the
Supreme Court has sent unwritten signals to the lower courts that a factually identical or a highly
similar factual case is required for the law to be clearly established, and the Tenth Circuit is now
sending those unwritten signals to the district courts, see Malone v. Bd. of Cty. Comm’rs for Cty.
of Dona Ana, 2017 WL 3951706, at *3 (10th Cir. Sept. 8, 2017)(unpublished)(reversing the
Court’s judgment that the case should proceed where a deceased plaintiff was backing away from
the police and was not raising his gun when shot, because “the parties do not cite, nor could we
find, any Supreme Court or Tenth Circuit case that is sufficiently close factually to the
circumstances presented here to establish clearly the Fourth Amendment law that applies”).
        Factually identical or highly similar factual cases are not, however, the way the real world
works. Many cases have so many facts that are unlikely to ever occur again in a significantly


                                                - 26 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 27 of 60




similar way. See York v. City of Las Cruces, 523 F.3d 1205, 1212 (10th Cir. 2008)(“However,
[the clearly established prong] does not mean that there must be a published case involving
identical facts; otherwise we would be required to find qualified immunity wherever we have a
new fact pattern.”). The Supreme Court’s obsession with the clearly established prong assumes
that officers are routinely reading Supreme Court and Tenth Circuit opinions in their spare time,
carefully comparing the facts in these qualified immunity cases with the circumstances they
confront in their day-to-day police work. It is hard enough for the federal judiciary to embark on
such an exercise, let alone likely that police officers are endeavoring to parse opinions. It is far
more likely that, in their training and continuing education, police officers are taught general
principles, and, in the intense atmosphere of an arrest, police officers rely on these general
principles, rather than engaging in a detailed comparison of their situation with a previous Supreme
Court or published Tenth Circuit case. It strains credulity to believe that a reasonable officer, as
he is approaching a suspect to arrest, is thinking to himself: “Are the facts here anything like the
facts in York v. City of Las Cruces?” Thus, when the Supreme Court grounds its clearly-
established jurisprudence in the language of what a reasonable officer or a “reasonable official”
would know, Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018), yet still requires a highly factually
analogous case, it has either lost sight of reasonable officer’s experience or it is using that language
to mask an intent to create “an absolute shield for law enforcement officers,” Kisela v. Hughes,
138 S. Ct. at 1162 (Sotomayor, J. dissenting). The Court concludes that the Supreme Court is
doing the latter, crafting its recent qualified immunity jurisprudence to effectively eliminate § 1983
claims against state actors in their individual capacities by requiring an indistinguishable case and
by encouraging courts to go straight to the clearly established prong. See Saenz v. Lovington Mun.
Sch. Dist., 105 F. Supp. 3d 1271, 1297 n.4 (D.N.M. 2015)(Browning, J.).
        The Court disagrees with the Supreme Court’s approach. The most conservative,
principled decision is to minimize the expansion of the judicially created clearly established prong,
so that it does not eclipse the congressionally enacted § 1983 remedy. As the Cato Institute noted
in a recent amicus brief, “qualified immunity has increasingly diverged from the statutory and
historical framework on which it is supposed to be based.” Pauly v. White, No. 17-1078 Brief of
the Cato Institute as Amicus Curiae Supporting Petitioners at 2, (U.S. Supreme Court, filed Mar.
2, 2018)(“Cato Brief”). “The text of 42 U.S.C. § 1983 . . . makes no mention of immunity, and
the common law of 1871 did not include any across-the-board defense for all public officials.”
Cato Brief at 2. “With limited exceptions, the baseline assumption at the founding and throughout
the nineteenth century was that public officials were strictly liable for unconstitutional misconduct.
Judges and scholars alike have thus increasingly arrived at the conclusion that the contemporary
doctrine of qualified immunity is unmoored from any lawful justification.” Cato Brief at 2. See
generally William Baude, Is Qualified Immunity Unlawful?, 106 Cal. L. Rev. 45 (2018)(arguing
that the Supreme Court’s justifications for qualified immunity are incorrect). Further, as Justice
Clarence Thomas has argued, the Supreme Court’s qualified immunity analysis “is no longer
grounded in the common-law backdrop against which Congress enacted [§ 1983], we are no longer
engaged in interpret[ing] the intent of Congress in enacting the Act.” Ziglar v. Abbasi, 137 S. Ct.
1843, 1871 (2017)(Thomas, J., concurring)(internal quotation marks omitted). “Our qualified
immunity precedents instead represent precisely the sort of freewheeling policy choice[s] that we
have previously disclaimed the power to make.” Ziglar v. Abbasi, 137 S. Ct. at 1871 (Thomas, J.,


                                                 - 27 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 28 of 60




                      LAW REGARDING REMOVAL AND REMAND

       If a civil action filed in state court satisfies the requirements for original federal jurisdiction

-- meaning, most commonly, federal-question or diversity jurisdiction -- the defendant may invoke

28 U.S.C. § 1441(a) to remove the action to the federal district court “embracing the place where

such action is pending.” 28 U.S.C. § 1441(a). See Huffman v. Saul Holdings LP, 194 F.3d 1072,

1076 (10th Cir. 1999)(“‘When a plaintiff files in state court a civil action over which the federal

district courts would have original jurisdiction based on diversity of citizenship, the defendant or

defendants may remove the action to federal court.’”)(quoting Caterpillar Inc. v. Lewis, 519 U.S.

61, 68 (1996)). In a case with multiple defendants, there must be unanimous consent to removal;



concurring)(internal quotation marks omitted). The judiciary should be true to § 1983 as Congress
wrote it.
        Moreover, in a day when police shootings and excessive force cases are in the news, there
should be a remedy when there is a constitutional violation, and jury trials are the most democratic
expression of what police action is reasonable and what action is excessive. If the citizens of New
Mexico decide that state actors used excessive force or were deliberately indifferent, the verdict
should stand, not be set aside because the parties could not find an indistinguishable Tenth Circuit
or Supreme Court decision. Finally, to always decide the clearly established prong first and then
to always say that the law is not clearly established could be stunting the development of
constitutional law. See Aaron L. Nielson & Christopher J. Walker, The New Qualified Immunity,
89 S. Cal. L. Rev. 1, 6 (2015). And while the Tenth Circuit -- with the exception of now-Justice
Gorsuch, see Shannon M. Grammel, Justice Gorsuch on Qualified Immunity, Stan. L. Rev. Online
(2017) -- seems to be in agreement with the Court, see, e.g., Casey, 509 F.3d at 1286, the Supreme
Court’s per curiam reversals appear to have the Tenth Circuit stepping lightly around qualified
immunity’s clearly established prong, see, e.g., Perry v. Durborow, 892 F.3d 1116, 1123-27 (10th
Cir. 2018); Aldaba II, 844 F.3d at 874; Rife v. Jefferson, 2018 WL 3660248, at *4-10 (10th Cir.
2018)(unpublished); Malone v. Bd. of Cty. Comm’rs for Cty. of Dona Ana, 2017 WL 3951706, at
*3; Brown v. City of Colo. Springs, 2017 WL 4511355, at *8, and willing to reverse district court
decisions should the district court conclude that the law is clearly established, but see Matthews v.
Bergdorf, 889 F.3d 1136, 1149-50 (10th Cir. 2018)(Baldock, J.)(holding that a child caseworker
was not entitled to qualified immunity, because a caseworker would know that “child abuse and
neglect allegations might give rise to constitutional liability under the special relationship
exception”);     McCoy       v.     Meyers,     887     F.3d     1034,      1052-53      (10th   Cir.
2018)(Matheson, J.)(concluding that there was clearly established law even though the three
decisions invoked to satisfy that prong were not “factually identical to this case,” because those
cases “nevertheless made it clear that the use of force on effectively subdued individuals violates
the Fourth Amendment”).

                                                 - 28 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 29 of 60




a single defendant may spoil removal and keep the case in state court.               See 28 U.S.C.

§ 1446(b)(2)(A). Only true defendants have removal rights: plaintiffs defending counterclaims

and third-party defendants may not remove an action, and their consent is not required for removal

if all the true defendants consent. See Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 643-44 (2d

Cir. 1993); Wiatt v. State Farm Ins. Co., 560 F. Supp. 2d 1068, 1078-79 (D.N.M.

2007)(Browning, J.). “A plaintiff objecting to the removal may file a motion asking the district

court to remand the case to state court.” Huffman v. Saul Holdings LP, 194 F.3d at 1076 (citing

Caterpillar Inc. v. Lewis, 519 U.S. at 69).

       To remove a case based on diversity, the diverse defendant must demonstrate that all of the

usual prerequisites of diversity jurisdiction are satisfied. Under 28 U.S.C. § 1332(a), a federal

district court possesses original subject-matter jurisdiction over a case when the parties are diverse

in citizenship and the amount in controversy exceeds $75,000.00. See 28 U.S.C. § 1332(a);

Johnson v. Rodrigues (Orozco), 226 F.3d 1103, 1107 (10th Cir. 2000). Diversity between the

parties must be complete. See Caterpillar Inc. v. Lewis, 519 U.S. at 68; Radil v. Sanborn W.

Camps, Inc., 384 F.3d 1220, 1225 (10th Cir. 2004). In addition to the original jurisdiction

requirements, 28 U.S.C. § 1441(b)(2) lays out the “forum-defendant rule,” which provides that a

case may not be removed on the basis of diversity jurisdiction if any defendant is a citizen of the

state in which the state-court action was brought. The Tenth Circuit has noted:

       that § 1441(b)(2) -- the so-called forum-defendant rule -- provides as a separate
       requirement that “[a] civil action otherwise removable solely on the basis of
       [diversity] jurisdiction . . . may not be removed if any of the parties in interest
       properly joined and served as defendants is a citizen of the State in which such
       action is brought.”

Brazell v. Waite, 525 F. App’x 878, 884 (10th Cir. 2013)(unpublished)(alterations in

original)(quoting 28 U.S.C. § 1441(b)(2))). The forum-defendant rule applies to cases removed



                                                - 29 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 30 of 60




under only diversity jurisdiction; a defendant may remove a case brought against it in its home

state on the basis of federal-question jurisdiction. See 28 U.S.C. § 1441(b). Last, a case cannot

be removed if it began with a nondiverse party or a forum-citizen defendant, and only later came

to satisfy the requirements of removal jurisdiction, unless: (i) the plaintiff voluntarily dismissed

the removal-spoiling party, see DeBry v. Transamerica Corp., 601 F.2d 480, 488 (10th Cir. 1979);8

Flores-Duenas v. Briones, 2013 U.S. Dist. LEXIS 173620, at *12 n.6, *26 (D.N.M.

2013)(Browning, J.)(describing the operation of the “voluntary-involuntary” rule); or (ii) the

removal-spoiling party was fraudulently joined or procedurally misjoined.

       1.        The Presumption Against Removal.

        Federal courts are courts of limited jurisdiction; thus, there is a presumption against

removal jurisdiction, which the defendant seeking removal must overcome. See Laughlin v. Kmart

Corp., 50 F.3d 871, 873 (10th Cir. 1995); Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333

(10th Cir. 1982); Martin v. Franklin Capital Corp., 251 F.3d at 1290; Bonadeo v. Lujan, 2009 U.S.

Dist. LEXIS 45672, at *4 (D.N.M. 2009)(Browning, J.)(“Removal statutes are strictly construed,

and ambiguities should be resolved in favor of remand.”). The defendant seeking removal must

establish that federal court jurisdiction is proper “by a preponderance of the evidence.” McPhail

v. Deere & Co., 529 F.3d at 953. See Bonadeo v. Lujan, 2009 U.S. Dist. LEXIS 45672, at *4 (“As

the removing party, the defendant bears the burden of proving all jurisdictional facts and of



       8
           In DeBry v. Transamerica Corp., the Tenth Circuit explained:

       The general effect of the [voluntary-involuntary] test is that a cause cannot be
       removed where the removability is a result of some development other than a
       voluntary act of plaintiff. The cause cannot be removed as a result of evidence from
       the defendant or the result of a court order rendered on the merits of the case.

601 F.2d at 488 (citation omitted).

                                               - 30 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 31 of 60




establishing a right to removal.”). See also McPhail v. Deere & Co., 529 F.3d at 955 (“It would

have been more precise to say that the defendant must affirmatively establish jurisdiction by

proving jurisdictional facts . . . .”). Because federal courts are courts of limited jurisdiction, the

Tenth Circuit has ruled that “courts must deny such jurisdiction if not affirmatively apparent on

the record.” Okla. Farm Bureau Mut. Ins. Co. v. JSSJ Corp., 149 F. App’x 775, 778 (10th Cir.

2005)(unpublished), abrogated on other grounds by Dart Cherokee Basin Operating Co. v. Owens,

135 S. Ct. 547 (2014). This strict construction and presumption against removal should not,

however, be interpreted as hostility toward removal cases in the federal courts. See McEntire v.

Kmart Corp., 2010 U.S. Dist. LEXIS 13373, at *2 (“Strict construction does not mean judicial

hostility toward removal. Congress provided for removal, and courts should not create rules that

are at tension with the statute’s language in the name of strict construction.”)(citing Bonadeo v.

Lujan, 2009 U.S. Dist. LEXIS 45672, at *12).

        2.      The Procedural Requirements of Removal.

       Section 1446 of Title 28 of the United States Code governs the procedure for removal.

“Because removal is entirely a statutory right, the relevant procedures to effect removal must be

followed.” Thompson v. Intel Corp., 2012 U.S. Dist. LEXIS 126311, at *5. A removal that does

not comply with the express statutory requirements is defective and must be remanded to state

court. See Huffman v. Saul Holdings LP, 194 F.3d at 1077. See also Chavez v. Kincaid, 15

F. Supp. 2d 1118, 1119 (D.N.M. 1998)(Campos, J.)(“The [r]ight to remove a case that was

originally in state court to federal court is purely statutory, not constitutional.”).

       Section 1446(a) of Title 28 of the United State Code provides that a party seeking removal

of a matter to federal court shall file a notice of removal in the district and division where the state

action is pending, “containing a short and plain statement of the grounds for removal, together



                                                 - 31 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 32 of 60




with a copy of all process, pleadings, and orders served upon such defendant or defendants in such

action.” 28 U.S.C. § 1446(a). Such notice of removal is proper if filed within thirty days from the

date when the case qualifies for federal jurisdiction. See Caterpillar Inc. v. Lewis, 519 U.S. at 68-

69; 28 U.S.C. § 1446(b). The Tenth Circuit has further elaborated that, for the thirty-day period

to begin to run, “this court requires clear and unequivocal notice from the [initial] pleading itself”

that federal jurisdiction is available. Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 (10th Cir.

1998). The Tenth Circuit specifically disagrees with “cases from other jurisdictions which impose

a duty to investigate and determine removability where the initial pleading indicates that the right

to remove may exist.” Akin v. Ashland Chem. Co., 156 F.3d at 1036.9


       9
         In 2011, Congress clarified removal jurisdiction and procedures in the Federal Courts
Jurisdiction and Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat. 758 (2011). See
Thompson v. Intel Corp., 2012 U.S. Dist. LEXIS 126311, at *12 n.5.

       On December 7, 2011, President Obama signed into law the Federal Courts
       Jurisdiction and Venue Clarification Act of 2011, which is intended to clarify the
       operation of federal jurisdictional statutes and facilitate the identification of the
       appropriate state or federal courts in which actions should be brought [see Pub. L.
       No. 112-63, 125 Stat. 758 (2011)].

       ....

       Section 103 of the Act makes several changes to removal and remand procedures.
       28 U.S.C. § 1446 is amended to cover removal procedures for civil cases only;
       provisions governing removal of criminal prosecutions have been moved into new
       28 U.S.C. § 1455 [Pub. L. No. 112-63, § 103(b), (c), 125 Stat. 758 (2011)].

       Section 103 of the Act also amends 28 U.S.C. § 1441(c) to provide that, on the
       removal of any civil action with both removable claims and nonremovable claims
       (i.e., those outside of the original or supplemental jurisdiction of the district court),
       the district court must sever all nonremovable claims and remand them to the state
       court from which the action was removed. The amendment also provides that only
       defendants against whom a removable claim has been asserted need to join in or
       consent to removal of the action. [Pub. L. No. 112-63, § 103(a), 125 Stat. 758
       (2011)].



                                                - 32 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 33 of 60




     “When a civil action is removed solely under section 1441(a), [the standard removal statute,

which excludes multiparty, multiforum jurisdiction,] all defendants who have been properly joined

and served must join in or consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A). The

failure of all defendants to consent to removal will result in remand. See Bonadeo v. Lujan, 2009

WL 1324119, at *5-6 (D.N.M. Apr. 30, 2009)(Browning, J.); McEntire v. Kmart Corp., 2010 WL

553443, at *4 (D.N.M. Feb. 9, 2010)(Browning, J.)(“A notice of removal fails if this procedural




       Section 103 also amends 28 U.S.C. § 1446(b) to provide that, in a multi-defendant
       case, each defendant will have 30 days from his or her own date of service (or
       receipt of initial pleading) to seek removal. Earlier-served defendants may join in
       or consent to removal by a later-served defendant [Pub. L. No. 112-63, § 103(a),
       125 Stat. 758 (2011)]. These provisions are intended to resolve a circuit split over
       when the 30-day removal period begins to run in cases in which not all defendants
       are served at the same time [see H.R. Rep. No. 112-10, at 13-14 (2011); see, e.g.,
       Bailey v. Janssen Pharm., Inc., 536 F.3d 1202 (11th Cir. 2008)(30-day period runs
       from date of service on last-served defendant, and earlier-served defendants may
       join in last-served defendant’s timely removal); Marano Enters. v. Z-Teca Rests.,
       LP, 254 F.3d 753 (8th Cir. 2011)(each defendant has 30 days to effect removal,
       regardless of when or if other defendants have sought to remove); Getty Oil Corp.
       v. Ins. Co. of N. Am., 841 F.2d 1254 (5th Cir. 1988)(first-served defendant and all
       then-served defendants must join in notice of removal within 30 days after service
       on first-served defendant)].

       Section 103 also enacts a new subdivision (c) of 28 U.S.C. § 1446, containing
       provisions governing the procedures for removal. These include new authorization
       for a notice of removal in a diversity case to assert the amount in controversy if the
       initial pleading seeks (1) nonmonetary relief, or (2) a money judgment when state
       practice either does not permit a demand for a specific sum or permits the recovery
       of damages in excess of the amount demanded. Also part of a new subdivision (c)
       of 28 U.S.C. § 1446 is a provision allowing removal of a case based on diversity of
       citizenship more than one year after commencement of the action if the district
       court finds that the plaintiff acted in bad faith in order to prevent a defendant from
       removing the action (such as by deliberately failing to disclose the amount in
       controversy) [Pub. L. No. 112-63, § 103(b), 125 Stat. 758 (2011)].

Thompson v. Intel Corp., 2012 U.S. Dist. LEXIS 126311, at *12 n.5 (quoting 16 J. Moore, D.
Coquillette, G. Joseph, S. Schreiber, G. Vairo, & C. Varner, Moore’s Federal Practice
§ 107.30[2][a][iv], at 107SA-1 to 107SA-2 (3d ed. 2013)).


                                               - 33 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 34 of 60




requirement is not met.”). The rule of unanimity applies to all defendants, whether they are

required parties under rule 19 or merely proper parties under rule 20. See Akin v. Ashland Chem.

Co., 156 F.3d 1030, 1034 (10th Cir. 1998)(stating that the general removal rule “require[s] all

defendants to join in the removal petition”); Cornwall v. Robinson, 654 F.2d 685, 686 (10th Cir.

1981)(“A co-defendant, Interstate Book Company, did not join in the petition for removal and the

petition was thus procedurally defective.”); Bonadeo v. Lujan, 2009 WL 1324119, at *5

(“Although the procedure for a notice of removal set out in 28 U.S.C. § 1446(b) is couched in

terms of a single defendant, courts have held that all defendants must join a removal petition or

removal will be defective.”)(citing Cornwall v. Robinson, 654 F.2d at 686). The defendants who

have not been served, however, need not join in removal. See Kiro v. Moore, 229 F.R.D. 228,

230-32 (D.N.M. 2005)(Browning, J.).

       3.      Amendment of the Notice of Removal.

       In Caterpillar, Inc. v. Lewis, the Supreme Court held that a defect in subject-matter

jurisdiction cured before entry of judgment did not warrant reversal or remand to state court. See

519 U.S. at 70-78. Citing Caterpillar, Inc. v. Lewis, the Tenth Circuit has held that “a defect in

removal procedure, standing alone, is not sufficient to warrant vacating judgment and remand to

state court if subject matter jurisdiction existed in the federal court.” Browning v. Am. Family

Mut. Ins. Co., 396 F. App’x 496, 505-06 (10th Cir. 2010)(unpublished). In McMahon v. Bunn-O-

Matic Corp., 150 F.3d 651 (7th Cir. 1998)(Easterbrook, J.), the United States Court of Appeals for

the Seventh Circuit noticed, on appeal, defects in the notice of removal, including that the notice

of removal failed to properly allege diversity of citizenship. See 150 F.3d at 653 (“As it happens,

no one paid attention to subject-matter jurisdiction . . . .”). The Seventh Circuit nevertheless

permitted the defective notice of removal to be amended on appeal to properly establish



                                              - 34 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 35 of 60




subject-matter jurisdiction. See 150 F.3d at 653-54.

       The Tenth Circuit has allowed defendants to remedy defects in their petition or notice of

removal.     See Jenkins v. MTGLQ Investors, 218 F. App’x. 719, 723 (10th Cir.

2007)(unpublished)(granting unopposed motion to amend notice of removal to properly allege

jurisdictional facts); Watkins v. Terminix Int’l Co., 1997 WL 34676226, at *2 (10th Cir. 1997)(per

curiam)(unpublished)(reminding the defendant that, on remand, it should move to amend the

notice of removal to properly allege jurisdictional facts); Lopez v. Denver & Rio Grande W. R.R.

Co., 277 F.2d 830, 832 (10th Cir. 1960)(“Appellee’s motion to amend its petition for removal to

supply sufficient allegations of citizenship and principal place of business existing at the time of

commencement of this action is hereby granted, and diversity jurisdiction is therefore present.”).

The Tenth Circuit has further reasoned that disallowing amendments to the notice of removal, even

after the thirty-day removal window had expired, when the defendant made simple errors in its

jurisdictional allegations, “would be too grudging with reference to the controlling statute, too

prone to equate imperfect allegations of jurisdiction with the total absence of jurisdictional

foundations, and would tend unduly to exalt form over substance and legal flaw-picking over the

orderly disposition of cases properly committed to federal courts.” Hendrix v. New Amsterdam

Cas. Co., 390 F.2d 299, 301 (10th Cir. 1968). The Tenth Circuit has noted that a simple error in a

jurisdictional allegation includes failing to identify a corporation’s principal place of business or

referring to an individual’s state of residence rather than citizenship. See Hendrix v. New

Amsterdam Cas. Co., 390 F.2d at 301. In McEntire v. Kmart Corp., when faced with insufficient

allegations in the notice of removal -- allegations of “residence” not “citizenship” -- the Court

granted the defendants leave to amend their notice of removal to cure the errors in some of the

“formalistic technical requirements.” 2010 WL 553443, at *8 (citing Hendrix v. New Amsterdam



                                               - 35 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 36 of 60




Cas. Co., 390 F.2d at 300-02). Further, in Thompson v. Intel Corp., the Court permitted the

defendant, Intel Corp., to amend its notice of removal to add missing jurisdictional elements,

including evidence that its principal place of business and corporate headquarters -- the center of

Intel Corp.’s direction, control, and coordination of activities -- is out of state, so that the diversity

requirements were met. See 2012 WL 3860748, at *1.

        There are limits to the defects that an amended notice of removal may cure, however, as

Professors Charles Alan Wright and Arthur R. Miller explain:

        [A]n amendment of the removal notice may seek to accomplish any of several
        objectives. It may correct an imperfect statement of citizenship, state the previously
        articulated grounds more fully, or clarify the jurisdictional amount. In most
        circumstances, however, defendants may not add completely new grounds for
        removal or furnish missing allegations, even if the court rejects the first-proffered
        basis of removal, and the court will not, on its own motion, retain jurisdiction on
        the basis of a ground that is present but that defendants have not relied upon

14 C. Wright & A. Miller, Federal Practice and Procedure § 3733 (Rev. 4th ed. 2020)(footnotes

omitted). Professor Moore has similarly recognized: “[A]mendment may be permitted after the

30-day period if the amendment corrects defective allegations of jurisdiction, but not to add a new

basis for removal jurisdiction.” 16 J. Moore, D. Coquillette, G. Joseph, S. Schreiber, G. Vairo, &

C. Varner, Moore’s Federal Practice § 107.30[2][a][iv], at 107-317 to -18 (3d ed. 2013). Thus,

where the defendant asserts diversity jurisdiction as a basis for removal of an action to federal

court, the district court may permit the removing defendant to amend its removal notice, if

necessary, to fully allege facts that satisfy the requirements of diversity jurisdiction by a

preponderance of the evidence. See Carrillo v. MCS Indus., Inc., 2012 WL 5378300, at *14

(D.N.M. 2012)(Browning, J.)(permitting party to amend its notice of removal when the removing

party did “not assert[] a new basis for jurisdiction, or a new allegation not present in its Notice of

Removal; rather, the . . . Amended Notice of Removal provides greater detail regarding the same



                                                  - 36 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 37 of 60




basis for jurisdiction asserted in the . . . Notice of Removal”). Cf. New Mexico ex rel. Balderas v.

Valley Meat Co., 2015 WL 3544288, at *25 (D.N.M. 2015)(Browning, J.)(denying amendment

when it sought to assert a new jurisdictional basis that was not raised in the notice of removal).

        4.      Fraudulent Joinder.

        A defendant may remove a case to federal court based upon diversity jurisdiction in the

absence of complete diversity if a plaintiff joins a nondiverse party fraudulently to defeat federal

jurisdiction. See Am. Nat’l Bank & Trust Co. v. Bic Corp., 931 F.2d 1411, 1412 (10th Cir. 1991);

Hernandez v. Menlo Logistics, Inc., 2013 U.S. Dist. LEXIS 156746, at *14-17 (D.N.M.

2013)(Browning, J.). A defendant may remove on the basis of fraudulent joinder either while the

nondiverse party is still joined or after it is dismissed from the case -- the doctrine can thus function

as an exception to either complete diversity or the voluntary-involuntary rule. “‘[A] fraudulent

joinder analysis [is] a jurisdictional inquiry,’” Bio-Tec Envtl., LLC v. Adams, 792 F. Supp. 2d

1208, 1214 (D.N.M. 2011)(Browning, J.)(quoting Albert v. Smith’s Food & Drug Ctrs., Inc., 356

F.3d 1242, 1247 (10th Cir. 2004)), and, thus, the Tenth Circuit instructs that the district court

should “pierce the pleadings, consider the entire record, and determine the basis of joinder by any

means available,” Dodd v. Fawcett Pubs., Inc., 329 F.2d 82, 85 (10th Cir. 1964)(citations omitted).

“A district court may disregard a nondiverse party named in the state court complaint and retain

jurisdiction if joinder of the nondiverse party is a sham or fraudulent.” Baeza v. Tibbetts, 2006

WL 2863486, at *3. The Supreme Court has stated: “Merely to traverse the allegations upon which

the liability of the resident defendant is rested or to apply the epithet ‘fraudulent’ to the joinder

will not suffice: the showing must be such as compels the conclusion that the joinder is without

right and made in bad faith.” Chesapeake & Ohio Ry. Co. v. Cockrell, 232 U.S. 146, 152 (1914).

The Tenth Circuit has explained that allegations of fraudulent joinder complicate the analysis



                                                 - 37 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 38 of 60




whether removal is proper, because, “[w]hile a court normally evaluates the propriety of a removal

by determining whether the allegations on the face of the complaint satisfy the jurisdictional

requirements, fraudulent joinder claims are assertions that the pleadings are deceptive.” Nerad v.

AstraZeneca Pharms., Inc., 203 F. App’x 911, 913 (10th Cir. 2006)(unpublished).

       The party asserting fraudulent joinder bears the burden of proof. See Montano v. Allstate

Indemnity Co., 211 F.3d 1278, 2000 WL 525592, at *1 (10th Cir. 2000)(unpublished)(“The case

law places a heavy burden on the party asserting fraudulent joinder.”).10 “To justify removal based

on diversity jurisdiction, a defendant must plead a claim of fraudulent joinder with particularity

and prove the claim with certainty.” Couch v. Astec Indus., Inc., 71 F. Supp. 2d at 1146-47.

Before 2013, the most recent published Tenth Circuit decision to state the burden of proof for

demonstrating fraudulent joinder was issued over forty years earlier in Smoot v. Chicago, Rock

Island & Pacific Railroad Co., 378 F.2d 879 (10th Cir. 1967). The Tenth Circuit said that

fraudulent joinder must be “established with complete certainty upon undisputed evidence.”

Smoot v. Chi., Rock Island & Pac. R.R. Co., 378 F.2d at 882.




       10
         The Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A)(“Unpublished opinions are not
precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

               In this circuit, unpublished orders are not binding precedent, . . . and we
       have generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court
concludes that Montano v. Allstate Indemnity Co., 211 F.3d 1278, 2000 WL 525592 has
persuasive value.


                                                - 38 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 39 of 60




        Actual fraud -- e.g., a plaintiff colluding with a nondiverse defendant to defeat removal11 -

- suffices to establish fraudulent joinder, but it is not required. See McLeod v. Cities Serv. Gas

Co., 233 F.2d 242, 246 (10th Cir. 1956)(“[C]ollusion in joining a resident defendant for the sole

purpose of preventing removal . . . may be shown by any means available.”). In Smoot v. Chicago,

Rock Island & Pacific Railroad Co., the Tenth Circuit stated two other bases for finding fraudulent

joinder: (i) ”[t]he joinder of a resident defendant against whom no cause of action is stated is a

patent sham”; or (ii) ”though a cause of action be stated, the joinder is similarly fraudulent if in

fact no cause of action exists.” 378 F.2d at 882 (quoting Dodd v. Fawcett Pubs., Inc., 329 F.2d at

85. The Tenth Circuit found fraudulent joinder, because the joined party’s non-liability was

“established with complete certainty upon undisputed evidence.” 378 F.2d at 882. “This does not

mean that the federal court will pre-try, as a matter of course, doubtful issues of fact to determine

removability; the issue must be capable of summary determination and be proven with complete

certainty.” Smoot v. Chi., Rock Island & Pac. R.R. Co., 378 F.2d at 882. The plaintiff died when

his car collided with a freight train. See 378 F.2d at 881. The plaintiff’s estate sued the railroad

company and joined a non-diverse alleged employee as a defendant. See 378 F.2d at 881. It was

undisputed that the diversity-destroying party’s employment with the railroad company had

“terminated almost fifteen months before the collision and that he was in no way connected with

the acts of negligence ascribed to him.” 378 F.2d at 881.

        In recent unpublished decisions, the Tenth Circuit has adopted different articulations of the



        11
          Collusion might look something like this: a plaintiff names a nondiverse defendant under
a highly dubious theory of liability; the plaintiff contacts the defendant and offers to dismiss the
case at the end of the one-year limitation, see 28 U.S.C. § 1446(c), if the defendant agrees not to
move to dismiss before the one-year mark; and the defendant agrees to the arrangement to save
litigation costs, as well as to avoid any slim chance that the court decides to recognize the plaintiff’s
theory of liability against it.

                                                 - 39 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 40 of 60




burden of proof for fraudulent joinder, two of which are from the United States Court of Appeals

for the Fifth Circuit. In Montano v. Allstate Indemnity Co., the Tenth Circuit quoted favorably

Hart v. Bayer Corp., 199 F.3d 239 (5th Cir. 2000), which states:

       To prove their allegation of fraudulent joinder [the removing parties] must
       demonstrate that there is no possibility that [plaintiff] would be able to establish a
       cause of action against [the joined party], in state court. In evaluating fraudulent
       joinder claims, we must initially resolve all disputed questions of fact and all
       ambiguities in the controlling law in favor of the non-removing party. We are then
       to determine whether that party has any possibility of recovering against the party
       whose joinder is questioned.

Montano v. Allstate Indemnity Co., 211 F.3d 1278, 2000 WL 525592, at *4-5 (alterations in

original)(quoting Hart v. Bayer Corp., 199 F.3d at 246)(internal quotation marks omitted). The

Tenth Circuit stated that the standard for proving fraudulent joinder “is more exacting than that for

dismissing a claim under Fed. R. Civ. P. 12(b)(6); indeed, the latter entails the kind of merits

determination that, absent fraudulent joinder, should be left to the state court where the action

commenced.” Montano v. Allstate Indemnity Co., 211 F.3d 1278, 2000 WL 525592, at *2. The

Tenth Circuit in Montano v. Allstate Indemnity Co. also quoted from Batoff v. State Farm

Insurance Co., 977 F.2d 848 (3d Cir. 1992), which states: “A claim which can be dismissed only

after an intricate analysis of state law is not so wholly insubstantial and frivolous that it may be

disregarded for purposes of diversity jurisdiction.” 977 F.2d at 853.

       In Nerad v. AstraZeneca Pharmaceuticals, Inc., the Tenth Circuit adopted a different

articulation of the burden of proof. The Tenth Circuit stated that, where fraudulent joinder is

asserted, “the court must decide whether there is a reasonable basis to believe the plaintiff might

succeed in at least one claim against the non-diverse defendant.”           Nerad v. AstraZeneca

Pharmaceuticals, Inc., 203 F. App’x at 913 (citing Badon v. RJR Nabisco, Inc., 224 F.3d 382, 393

(5th Cir. 2000)). The Tenth Circuit explained that “[a] ‘reasonable basis’ means just that: the claim



                                               - 40 -
         Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 41 of 60




need not be a sure-thing, but it must have a basis in the alleged facts and the applicable law.”

Nerad v. AstraZeneca Pharmaceuticals, Inc., 203 F. App’x at 913.

         The Fifth Circuit recognized the inconsistencies in various articulations of the standard for

fraudulent joinder and directly addressed the problem in Travis v. Irby, 326 F.3d 644 (5th Cir.

2003):

         Neither our circuit nor other circuits have been clear in describing the fraudulent
         joinder standard. The test has been stated by this court in various terms, even within
         the same opinion. For example, the Griggs [v. State Farm Lloyds, 181 F.3d 694
         (5th Cir. 1999),] opinion states,

                To establish that a non-diverse defendant has been fraudulently
                joined to defeat diversity, the removing party must prove . . . that
                there is absolutely no possibility that the plaintiff will be able to
                establish a cause of action against the non-diverse defendant in state
                court.

         181 F.3d at 699 (emphasis added)(citing Burden v. Gen. Dynamics Corp., 60 F.3d
         213, 217 (5th Cir. 1995)). The Griggs opinion later restates that test as follows --

                Stated differently, we must determine whether there is any
                reasonable basis for predicting that [the plaintiff] might be able to
                establish [the non-diverse defendant’s] liability on the pleaded
                claims in state court.

         181 F.3d at 699 (emphasis added). Similarly, in summing up federal law, Moore’s
         Federal Practice states at one point: “To establish fraudulent joinder, a party must
         demonstrate . . . the absence of any possibility that the opposing party has stated a
         claim under state law.” 16 Moore’s Federal Practice § 107.14[2][c][iv][A]
         (emphasis added). It then comments: “The ultimate question is whether there is
         arguably a reasonable basis for predicting that state law might impose liability on
         the facts involved.” Although these tests appear dissimilar, “absolutely no
         possibility” vs. “reasonable basis,” we must assume that they are meant to be
         equivalent because each is presented as a restatement of the other.

326 F.3d at 647 (emphases in original). The Fifth Circuit has settled upon this phrasing:

         [T]he test for fraudulent joinder is whether the defendant has demonstrated that
         there is no possibility of recovery by the plaintiff against an in-state defendant,
         which stated differently means that there is no reasonable basis for the district court
         to predict that the plaintiff might be able to recover against an in-state defendant.



                                                 - 41 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 42 of 60




Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)(“To reduce possible confusion,

we adopt this phrasing of the required proof and reject all others, whether the others appear to

describe the same standard or not.”).

       In Zufelt v. Isuzu Motors Am., L.L.C., 727 F. Supp. 2d 1117 (D.N.M. 2009)(Browning, J.),

the Court addressed the standard that courts should use when addressing fraudulent joinder and

concluded that, to establish that a party was fraudulently joined, a defendant has the burden of

demonstrating that “there is no possibility that the plaintiff would be able to establish a cause of

action” against the party alleged to be fraudulently joined. 727 F. Supp. 2d at 1124-25 (citing

Montano v. Allstate Indem. Co., 211 F.3d 1278, 2000 WL 525592, at *4-5). The Court explained:

       [T]his District has consistently adopted the “possibility” standard when assessing
       fraudulent joinder claims. See Allen v. Allstate Ins. Co., 2008 U.S. Dist. LEXIS
       108948 (D.N.M. 2008)(Browning, J.)(holding that the claims asserted against the
       non-diverse defendant were “possibly viable under New Mexico law,
       and . . . sufficient to preclude federal jurisdiction”); Baeza v. Tibbetts, 2006 U.S.
       Dist. LEXIS 95317, at *11, (stating that “[r]emand is required if any one of the
       claims against [the defendant] is possibly viable”); Provencio v. Mendez, 2005 U.S.
       Dist. LEXIS 39012, at *25 (D.N.M. 2005)(Browning, J.)(stating that “there must
       be no possibility the [p]laintiffs have a claim against [the non-diverse defendant]”);
       Couch v. Astec Indus., Inc., 71 F. Supp. 2d at 1147 (stating that, to defeat removal
       jurisdiction, “[t]he plaintiff need only demonstrate the possibility of the right to
       relief”). This Court, in Couch v. Astec Indus., Inc., noted with approval the
       language of the United States Court of Appeals for the Eleventh Circuit, which
       states that “if there is even a possibility that a state court would find that the
       complaint states a cause of action against any one of the resident defendants, the
       federal court must find that the joinder was proper and remand the case to the state
       court.” Couch v. Astec Indus., Inc., 71 F. Supp. 2d at 1147 (quoting Triggs v. John
       Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998))(emphasis in original).

Zufelt v. Isuzu Motors Am., L.L.C., 727 F. Supp. 2d at 1129.

       In Brazell v. Waite, the Tenth Circuit stated that the “removing party must show that the

plaintiff has ‘no cause of action’ against the fraudulently joined defendant,” but it did not further

elaborate on that burden. 525 F. App’x. at 881 (citing Dodd v. Fawcett Pubs., Inc., 329 F.2d at

85; Roe v. Gen. Am. Life Ins. Co., 712 F.2d 450, 452 n.* (10th Cir. 1983)).

                                               - 42 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 43 of 60




       In 2013, the Tenth Circuit published its first opinion since 1946 regarding the burden of

proof for demonstrating fraudulent joinder: “‘To establish fraudulent joinder, the removing party

must demonstrate either: (1) actual fraud in the pleading of jurisdictional facts, or (2) inability of

the plaintiff to establish a cause of action against the non-diverse party in state court.’” Dutcher

v. Matheson, 733 F.3d at 988 (quoting Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d at

249). In Dutcher v. Matheson, the Tenth Circuit reviewed a district court’s holding that it had

diversity jurisdiction over a case where Utah citizens sued ReconTrust, a Texas-based national

bank, and Stuart T. Matheson, a Utah citizen. See 733 F.3d at 983, 987. The plaintiffs alleged

that Matheson and his law firm enabled ReconTrust to conduct an illegal nonjudicial foreclosure

by holding the foreclosure sales on behalf of the Texas-based bank. See 733 F.3d at 983. The

defendants removed the case to federal court and alleged that the plaintiffs fraudulently joined the

Utah defendants. See 733 F.3d at 983. The Honorable Ted Stewart, United States District Judge

for the District of Utah, agreed that the plaintiffs had been fraudulently joined, concluding that,

under Utah law, “an attorney cannot be held liable to a non-client absent fraud, collusion or privity

of contract.” 733 F.3d at 988. The Tenth Circuit disagreed with the district court’s characterization

of Utah law, finding instead that, in the case on which the defendants relied, the Supreme Court of

Utah “has simply limited the circumstances in which a lawyer owes a duty of care to non-clients

from actions arising out of the provision of legal services.” 733 F.3d at 988. In rejecting the claim

of fraudulent joinder, the Tenth Circuit said

       that does not mean that the plaintiffs have stated a valid claim against Matheson
       and his law firm. Or even that Matheson and his law firm are not somehow
       fraudulently joined. But the defendants needed to clear a high hurdle to prove
       something they have yet to prove, i.e., fraudulent joinder.

733 F.3d at 989.

       The Tenth Circuit did not elaborate on the defendant’s burden to show fraudulent joinder,

                                                - 43 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 44 of 60




except to say that it is “a high hurdle.” 733 F.3d at 989. It quoted, however, Cuevas v. BAC Home

Loans Servicing, LP, a Fifth Circuit opinion that repeats the clarified standard from the Smallwood

v. Illinois Central Railroad Co. case. See Dutcher v. Matheson, 733 F.3d at 988 (quoting Cuevas

v. BAC Home Loans Servicing, LP, 648 F.3d at 249). In Cuevas v. BAC Home Loans Servicing,

LP, the Fifth Circuit states:

        Under the second way, the test is “whether the defendant has demonstrated that
        there is no possibility of recovery by the plaintiff against an in-state defendant,
        which stated differently means that there is no reasonable basis for the district court
        to predict that the plaintiff might be able to recover against an instate defendant.”
        [Smallwood v. Ill. Cent. R.R. Co., 385 F.3d at 573.] If there is no reasonable basis
        of recovery, then the court can conclude that the plaintiff’s decision to join the in-
        state defendant was indeed improper, unless that showing compels the dismissal of
        all defendants. There is no improper joinder if the defendants’ showing compels
        the same result for the resident and nonresident defendants, because this simply
        means that the plaintiff’s case is ill founded as to all of the defendants. Such a
        defense is more properly an attack on the merits of the claim, rather than an inquiry
        into the propriety of the joinder of the in-state defendant.

Cuevas v. BAC Home Loans Servicing, LP, 648 F.3d at 249 (emphasis in original)(citations and

internal quotation marks omitted).

        Based on the Tenth Circuit’s history of relying on Fifth Circuit analysis in fraudulent

joinder cases, it is likely that it would approve this additional explanation of the fraudulent joinder

standard. The Court will accordingly use the following standard for fraudulent joinder: whether

the defendant has demonstrated that there is no possibility that the plaintiff will obtain a judgment

against an in-state defendant. Cf. Zufelt v. Isuzu Motors Am., L.C.C., 727 F. Supp. 2d at 1124-25

(concluding that fraudulent joinder occurs when “there is no possibility that the plaintiff would be

able to establish a cause of action” against the party alleged to be fraudulently joined). No case

sets forth the burden of proof that applies to (much rarer) allegations of actual fraud, such as

plaintiff-defendant collusion, but the Court concludes that the clear-and-convincing standard -- the

usual standard for fraud -- is appropriate. See, e.g., United States v. Thompson, 279 F.2d 165, 167

                                                - 44 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 45 of 60




(10th Cir. 1960)(“An allegation of fraud is a serious matter; it is never presumed and must be

proved by clear and convincing evidence.”)(citations omitted).

       A district court’s order to remand based on a finding of fraudulent joinder is not reviewable

by the Tenth Circuit. See Nerad v. AstraZeneca Pharms., Inc., 203 F. App’x at 913 (holding that,

because the district court remanded based on its conclusion that it lacked subject-matter

jurisdiction at the time of removal, 28 U.S.C. § 1447(d) precluded the Tenth Circuit from

reviewing the order). The fraudulent joinder inquiry on a motion to remand is a subject-matter

jurisdiction inquiry. See Albert v. Smith’s Food & Drug Ctrs., Inc., 356 F.3d at 1247.

                                           ANALYSIS

       The Plaintiffs do not allege facts amounting to a violation of the Constitution of the United

States, because qualified immunity shields Lattin and Geofreddo from suit. See Brosseau v.

Haugen, 543 U.S. 194, 198 (2004)(per curiam). “Qualified immunity shields an officer from suit

when she makes a decision that, even if constitutionally deficient, reasonably misapprehends the

law governing the circumstances she confronted.” Brosseau v. Haugen, 543 U.S. at 198. Accord

Taylor v. Riojas, 141 S. Ct. 52 (2020)(same). The Court applies a two-part analysis to determine

whether the Defendants in this case were entitled to qualified immunity: (i) whether the facts the

Plaintiffs allege amount to a constitutional violation; and (ii) whether the constitutional right at

issue was clearly established when the conduct at issue occurred. See Riggins v. Goodman, 572

at 1107. A constitutional right is clearly established where: (i) “a Tenth Circuit precedent is on

point, making the constitutional violation apparent” Apodaca v. Raemisch, 864 F.3d 1071, 1076

(10th Cir. 2017); (ii) Supreme Court precedent makes the violation apparent; or (iii) “weight of

authority from case law in other circuits,” makes the violation apparent, id. at 1076, n.3 (citing

Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1248 (10th Cir. 2003)). See Routt v. Howry, 835



                                               - 45 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 46 of 60




F. App’x 379, 382 (10th Cir. 2020)(describing the Tenth Circuit’s qualified immunity test). In this

case, Lattin and Geofreddo are entitled to qualified immunity, because they did not violate a clearly

established right. In addition, the Court will dismiss the remaining federal claims, because they

do not identify the officers who committed the alleged wrongs. See Roper v. Grayson, 81 F.3d

124, 126 (10th Cir. 1996).

I.     THE COURT WILL DISMISS THE PLAINTIFFS’ FIRST AMENDMENT CLAIM
       AS TO P. GUTIERREZ, BECAUSE, ALTHOUGH DOE VIOLATED P.
       GUTIERREZ’ RIGHT TO FILM POLICE ENGAGING IN PUBLIC DUTIES, THE
       COMPLAINT DOES NOT GIVE FAIR NOTICE TO THE UNNAMED NEW
       MEXICO STATE POLICE OFFICER.

       The Plaintiffs allege that P. Gutierrez’ First Amendment rights were violated, see

Complaint ¶ 95, at 12, when she “tried to videotape the whole incident with her cell phone but an

officer (NMSP, Deputy, Doe) grabbed her arm and told her to put the phone away and they told

her to go and sit on the curb a ways away from them.” Complaint ¶ 49, at 6-7. Although there is

a clearly established right to film the police, see Apodaca v. Raemisch, 864 F.3d at 1076, n.3, the

Court will dismiss the claim, because the Complaint does not identify or describe adequately a

specific officer responsible for the First Amendment violation, see Roper v. Grayson, 81 F.3d at

126.

       The Court concludes that there is a clearly established right to film the police conduct. See

Apodaca v. Raemisch, 864 F.3d at 1076, n.3; Complaint ¶ 49, at 6-7. “[A]bsent controlling

authority” on the issue, the Court may conclude that a clearly established right exists where there

is “a robust ‘consensus of cases of persuasive authority.’” Ashcroft v. al-Kidd, 563 U.S. at 742

(quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)). Here, the majority of Courts of Appeals

have recognized a First Amendment right to film police in public. See Fields v. City of

Philadelphia, 862 F.3d at 360; Turner v. Driver, 848 F.3d 678, 688 (5th Cir. 2017)(explaining that



                                               - 46 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 47 of 60




“First Amendment principles, controlling authority, and persuasive precedent demonstrate that a

First Amendment right to record the police does exist, subject only to reasonable time, place, and

manner restrictions”); ACLU v. Alvarez, 679 F.3d 583, 600-01 (7th Cir. 2012); Glik v. Cunniffe,

655 F.3d 78, 83 (1st Cir. 2011); Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir.

2000)(“The First Amendment protects the right to gather information about what public officials

do on public property, and specifically, a right to record matters of public interest.”); Fordyce v.

City of Seattle, 55 F.3d 436, 439 (9th Cir. 1995). See also Toole v. City of Atlanta, (11th Cir.

2019)(noting that the plaintiff “was engaging in constitutionally protected activities -- namely,

protesting and filming police conduct -- at the time of his unlawful arrest”), Jesse Harlan

Alderman, Before You Press Record: Unanswered Questions Surrounding the First Amendment

Right to Film Public Police Activity, 33 N. Ill. U. L. Rev. 485, 533 (2013)(noting that “there is no

authority at the circuit level or in the federal district courts that stands contrary; no federal court

has expressly held that the Constitution does not protect the right”). The Tenth Circuit addressed

most recently whether there is a clearly established right to film a police officer in a 2018 case

describing a 2014 arrest See Sandberg v. Englewood, Colorado, 727 F. App’x 950, 963 (10th Cir.

2018)(“Sandberg”). The Tenth Circuit explained that it is “not clearly established that police

officers violate the First Amendment when they prevent a person who is subject to police action

from filming police activities.” Sandberg, 727 F. at 963. The Tenth Circuit acknowledged that

“the First, Third, Fifth, Seventh, Ninth, and Eleventh Circuits have all held that ‘the First

Amendment protects the act of photographing, filming, or otherwise recording police officers

conducting their official duties in public.’” Sandberg, 727 F. App’x at 963 (quoting Fields v. City

of Philadelphia, 862 F.3d 353, 355-56 (3d Cir. 2017)). The Tenth Circuit held that no “clearly

established weight of authority” existed, because: (i) some of the cases post-dated the events in the



                                                - 47 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 48 of 60




case; and (ii) the cases “only involve a bystander or third party recording the police,” rather than

the “subject of the police action.” 727 F. App’x at 963. Those concerns do not exist in this case,

because the weight of authority was established before the date of the 2019 incident at issue here.

The Court concludes, therefore, that Sandberg does not control the outcome here. See Sandberg,

727 F. App’x at 963. Further, P. Gutierrez was never arrested; she was a “bystander or third party

recording the police,” instead of an arrestee, like the plaintiff in Sandberg. See Sandberg, 727 F.

App’x at 963. Consequently, the Court concludes that Doe violated P. Gutierrez’ First Amendment

clearly established right to film the police when he prevented her from filming her husband’s arrest.

See Complaint ¶ 49, at 6-7.

       Nonetheless, the Court will dismiss this claim, because the Complaint does not identify or

describe adequately a specific officer responsible for the First Amendment violation. See Roper

v. Grayson, 81 F.3d at 126; Complaint ¶ 49, at 6-7. A plaintiff may “use unnamed defendants so

long as the plaintiff provides an adequate description of some kind which is sufficient to identify

the person involved so process eventually can be served.” Roper v. Grayson, 81 F.3d at 126

(collecting cases). “To avoid dismissal of unnamed defendants, a plaintiff must provide an

adequate description sufficient to identify the unnamed defendants.” Gose v. Bd. of Cty. Comm’rs

of Cty. of McKinley, 778 F. Supp. 2d 1191, 1205 (D.N.M. 2011)(Browning, J.). Here, the

Complaint does not adequately “describe the person” that P. Gutierrez claims injured her. Fisher

v. Oklahoma Dep’t of Corr. Unknown State Actor &/or Actors, 213 F. App’x 704, 708 n.1 (10th

Cir. 2007). See Complaint ¶ 49, at 6-7. At the hearing, the Court asked the Plaintiffs whether

there was a “name or specific defendant tied to the actions against Ms. Gutierrez?” Tr. at 23:7-10

(Court). The Plaintiffs admitted that “we need some discovery on that . . . . We don’t know which

officer or officers were responsible.” Tr. at 23:11-17 (Dunn). Accordingly, the Court dismisses



                                               - 48 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 49 of 60




P. Gutierrez’ First Amendment claim without prejudice, because it does not identify or describe

the officer responsible. See Roper v. Grayson, 81 F.3d at 126. The Court dismisses the federal

claims against the John and Jane Does without prejudice, in case the Plaintiffs are able to identify

them in the future.

II.    THE COURT WILL DISMISS THE FALSE ARREST CLAIM, BECAUSE
       GEOFREDDO AND LATTIN HAD PROBABLE CAUSE TO ARREST R.
       GUTIERREZ FOR DRIVING WHILE INTOXICATED.

       Where a plaintiff “has been imprisoned without legal process he has a claim under the

Fourth Amendment analogous to a tort claim for false arrest or false imprisonment.” Mondragon

v. Thompson, 519 F.3d 1078, 1082 (10th Cir. 2008). “A warrantless arrest is reasonable if the

officer has probable cause to believe that the suspect committed a crime in the officer's presence.”

District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). Similarly, New Mexico law defines

false imprisonment as “intentionally confining or restraining another person without his consent

and with knowledge that he has no lawful authority to do so.” N.M.S.A. § 30-4-3. “In New

Mexico, ‘an essential element of [false arrest] is a lack of probable cause.’” Mocek v. City of

Albuquerque, 3 F. Supp. 3d 1002, 1082 (D.N.M. 2014)(quoting Jackson v. N.M. Pub. Defender’s

Office, 361 F. App’x 958, 964 (10th Cir. 2010)), aff’d, 813 F.3d 912 (10th Cir. 2015). “An officer

who has probable cause to arrest a person cannot be held liable for false arrest or imprisonment,

since probable cause provides him with the necessary authority to carry out the arrest.” Santillo

v. N.M. Dep’t of Pub. Safety, 2007-NMCA-159, ¶ 12, 143 N.M. 84, 88, 173 P.3d 6, 10.12 See

State v. Johnson, 1996-NMSC-075, ¶ 16, 122 N.M. 696, 701-02, 930 P.2d 1148, 1153-54




       12
         The Court predicts the Supreme Court of New Mexico would agree with Santillo v. N.M.
Dep’t of Pub. Safety because, that case’s conclusion is consistent with the Supreme Court of New
Mexico’s case law. See State v. Johnson, 1996-NMSC-075, ¶ 16, 122 N.M. 696, 701-02, 930 P.2d
1148, 1153-54.

                                               - 49 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 50 of 60




(explaining that “common-law defense to a civil wrongful arrest or a false imprisonment suit also

requires only that the officer prove . . . that he or she acted in good faith and with probable cause

and therefore lawfully under the circumstances”). Under New Mexico law, “the warrantless arrest

of one suspected of committing DWI is valid when supported by both probable cause and exigent

circumstances.” City of Santa Fe v. Martinez, 2010-NMSC-033, ¶ 16, 148 N.M. 708, 713, 242

P.3d 275, 280. The Supreme Court of New Mexico has emphasized the “strong public interest in

deterring the crime of DWI.” City of Santa Fe v. Martinez, 2010-NMSC-033, ¶ 15, 148 N.M. 708,

713, 242 P.3d 275, 280. Regarding a police officer’s duty in a DWI arrest, the Supreme Court of

New Mexico has stated: “Because evidence of intoxication fades over time, officers must promptly

locate and investigate an individual suspected of DWI.” City of Las Cruces v. Sanchez, 2009-

NMSC-026, ¶ 15, 146 N.M. 315, 318, 210 P.3d 212, 215.

       In this case, there was probable cause to arrest R. Gutierrez based on the facts stated in the

Complaint, even absent the partial video of the arrest to which the Plaintiffs link and rely frequently

upon in the Complaint, because the events took place in a wine festival parking lot, and R.

Gutierrez behaved and drove erratically.13 See Complaint ¶¶ 65-74, at 8-9. New Mexico law

prohibits a person from driving a vehicle “if the person has an alcohol concentration of eight one

hundredths or more in the person’s blood or breath within three hours of driving the vehicle and

the alcohol concentration results from alcohol consumed before or while driving the vehicle.”

N.M.S.A. § 66-8-102(c)(1). Although, the Plaintiffs allege that R. Gutierrez passed the field

sobriety tests, see Complaint ¶ 55, at 7 (alleging that “Deputy Geofreddo conducted Standardized


       13
          “Even assuming the officers lacked actual probable cause to arrest” R. Gutierrez, “the
officers are entitled to qualified immunity because they ‘reasonably but mistakenly conclude[d]
that probable cause [wa]s present.’” District of Columbia v. Wesby, 138 S. Ct. at 591 (alterations
in District of Columbia v. Wesby)(quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987))


                                                - 50 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 51 of 60




Field Sobriety Tests on Ray, immediately after removing him from the vehicle, and Ray passed

the fields”), other facts show that Geofreddo had probable cause to believe that R. Gutierrez drove

while intoxicated. See Complaint ¶¶ 26-32, at 4. First, these events took place in the parking lot

of the Santa Fe Chili and Wine Festival. See Complaint ¶ 10, at 2. Second, Gutierrez “screamed”

at his family members to “hurry up and get into the car.” Complaint ¶ 26, at 4. Third, Gutierrez

“jumped into the driver’s seat of the car, attempting to nervously drive the family away,” and

“scraped the car next to him . . . .” Complaint ¶ 27, at 4.      Gutierrez thereafter approached

Geofreddo. Complaint ¶ 32, at 5. Erratic behavior, screaming, and colliding with another vehicle

while driving after a wine-focused event provided Deputy Geofreddo with probable cause to arrest

Gutierrez. See State v. Vargas, 2017-NMSC-029, ¶ 21, 404 P.3d 416, 422 (concluding that an

officer had probable cause to believe that a driver “had driven a motor vehicle while under the

influence of alcohol or a controlled substance,” where the driver smelled of alcohol, denied she

had been drinking, behaved in a “confused” and “nervous” manner, and “performed poorly” on

field sobriety tests); Schuster v. State Dep’t of Taxation & Revenue, Motor Vehicle Div., 2012-

NMSC-025, ¶¶ 30-31, 283 P.3d 288, 296-97 (finding that an officer had probable cause to arrest

an arrestee for DWI where the officer observed the arrestee “driving a motorcycle when the

motorcycle fell over on its side before” the arrestee “reached the roadway,” and the arrestee

“performed poorly” on field sobriety tests). Moreover, New Mexico law requires that a DWI arrest

“must take place with reasonable promptness from the time of the accident.” City of Las Cruces

v. Sanchez, 2009-NMSC-026, ¶ 16, 146 N.M. 315, 319, 210 P.3d 212, 216. This further bolsters

the Court’s conclusion that the officers did not violate R. Gutierrez’ constitutional rights when

they arrested him. See City of Las Cruces v. Sanchez, 2009-NMSC-026, ¶ 16, 146 N.M. 315, 319,

210 P.3d 212, 216.



                                              - 51 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 52 of 60




       When the Court considers the video of R. Gutierrez’ arrest cited in the Complaint, the

evidence demonstrating probable cause to arrest R. Gutierrez is even stronger. See Complaint

¶ 65, at 8 (proving a link to the video). In addition to the facts discussed above, in the video, R.

Gutierrez initially tells the officers he is not sure how much he had to drink. See R. Gutierrez

Arrest Video at 0:39. After deputies ask R. Gutierrez again how much he had to drink, he states

“I don’t know” but estimates that he consumed five samples of wine at the festival. R. Gutierrez

Arrest Video at 0:44. A. Tapia also attempts to pretend that he, rather than R. Gutierrez, was

driving the vehicle. See R. Gutierrez Arrest Video at 1:00. R. Gutierrez also informs an officer

that he was carrying a concealed firearm while drinking. See R. Gutierrez Arrest Video at 1:30.

See also N.M.A.C. 10.8.2.16(b)(“No person shall consume alcohol while carrying a concealed

handgun.”); N.M.A.C. 10.8.2.16(c)(“No person shall carry a concealed handgun while impaired

by the use of alcohol, controlled substances, or over-the-counter or prescribed medications.”). R.

Gutierrez also took a breathalyzer test, and had a blood alcohol concentration of 0.10%. See

R. Gutierrez Arrest Video at 1:42. In New Mexico, the legal limit of blood alcohol concentration

for driving a vehicle is 0.08%. See N.M.S.A. § 66-8-102(c)(1). Because R. Gutierrez admitted

that he had been drinking before he was driving, was unsure how much alcohol he had consumed,

admitted to carrying a firearm while drinking, and had a blood alcohol concentration above the

legal limit, the video supports the Court’s conclusion that there was probable cause to arrest R.

Gutierrez. See State v. Vargas, 2017-NMSC-029, ¶ 21, 404 P.3d 416, 422; Schuster v. State Dep’t

of Tax’n & Revenue, Motor Vehicle Div., 2012-NMSC-025, ¶¶ 30-31, 283 P.3d 288, 296-97; City

of Las Cruces v. Sanchez, 2009-NMSC-026, ¶ 16, 146 N.M. 315, 319, 210 P.3d 212, 216.

Accordingly, there is no Fourth Amendment claim on the basis of false arrest or imprisonment.

See District of Columbia v. Wesby, 138 S. Ct. at 591.



                                               - 52 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 53 of 60




III.   THE COURT WILL DISMISS LATTIN AS A DEFENDANT, BECAUSE THE
       COMPLAINT DOES NOT ALLEGE PLAUSIBLY THAT LATTIN VIOLATED A
       CONSTITUTIONAL RIGHT.

       The Plaintiffs’ claim must “make clear exactly who is alleged to have done what to whom,

to provide each individual with fair notice as to the basis of the claims against him or her, as

distinguished from collective allegations against the state.” Robbins v. Oklahoma, 519 F.3d at

1250 (emphasis in original). Here, the Complaint references specifically Deputy Lattin on just

four occasions:

               Defendant Deputy Sheriff Blaine Lattin is employed by the Santa Fe County
       Sheriffs [sic] Department and was on duty and acting under color of state law at all
       times relevant to the Complaint.

       ....

              Defendant Deputy Geofreddo was not talking to the victims (family) [sic],
       they were all being ignored while he spoke with Ray and Defendant Deputy Lattin,
       other Deputies and State Police Officers.

       ....

               All the other state’ s witnesses stated that they did not have lapel cameras
       at the event, which meant there should not have been any other videos besides
       Deputy Geofreddo and Deputy Lattin (DWI arresting officer).

       ....

               Defense counsel for Ray Gutierrez only received Deputy Lattin’s video.

Complaint ¶¶ 7, 40, 72-73, at 2-9 (bold in original). See Tr. at 12:22-13:4 (Dickman)(“There were

two substantive allegations about Lattin. He had a conversation with other deputies . . . . And he

was . . . the DWI arresting officer.”). At the hearing, the Plaintiffs argued that “Deputy Lattin is

the arresting officer. He’s the one who took culpability for the arrest and prosecution. We know

those are the two facts that are directly attributable . . . .” Tr. at 18:20-25 (Dunn). The Complaint,

however, states only that “the Defendants engaged in acts or omissions that resulted in the

commission of malicious prosecution, abuse of process . . . .” Complaint ¶ 95, at 12. “[T]his


                                                - 53 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 54 of 60




section of the complaint fails to differentiate among individual defendants and specify which

defendants are alleged to have taken which particular actions.” Robbins v. Oklahoma, 519 F.3d

1242, 1253 (10th Cir. 2008). The only specific allegation as to Lattin, then, is the false arrest

claim. See Complaint ¶ 72, at 9. As the Court discussed above, however, there was probable

cause to arrest R. Gutierrez, and, therefore, the Court will dismiss this claim. See Analysis § II.

       Regarding the remaining allegations, “[g]iven the complaint’s use of either the collective

term ‘Defendants’ . . . with no distinction as to what acts are attributable to whom, it is impossible

for” Lattin “to ascertain what particular unconstitutional acts” he is “alleged to have committed.”

Robbins v. Oklahoma, 519 F.3d at 1250. Yet, “[a]bsent vicarious liability, each Government

official . . . is only liable for his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677

(2009). Moreover, the Defendants’ collective allegations do not satisfy rule 8(a) of the Federal

Rules of Civil Procedure, because they do not demonstrate “that the pleader is entitle to relief.”

Fed. R. Civ. P. 8(a)(2). The Court, therefore, dismisses Lattin as a Defendant in this action.

IV.    THE COURT WILL DISMISS GEOFREDDO AS A DEFENDANT, BECAUSE THE
       COMPLAINT DOES NOT ALLEGE PLAUSIBLY THAT GEOFREDDO
       VIOLATED A CONSTITUTIONAL RIGHT.

       The Plaintiffs do not state a claim for which relief can be granted against Geofreddo. See

Complaint ¶¶ 68-75, at 8-9. First, as the Court explained above, see Analysis § II, supra, the

Complaint does not state a plausible false arrest claim either as to Geofreddo or as to Lattin, see

Robbins v. Oklahoma, 519 F.3d at 1248 (explaining that the plausibility requirement “serves not

only to weed out claims that do not (in the absence of additional allegations) have a reasonable

prospect of success, but also to inform the defendants of the actual grounds of the claim against

them”). The Complaint also discusses Geofreddo’s conduct on several other occasions; most of

these references do not implicate Constitutional issues. See Complaint ¶¶ 68-75, at 8-9. For



                                                - 54 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 55 of 60




example, the Complaint alleges that Geofreddo “began to get angry and agitated at Patricia, Allan

and Briana as they were crying and trying to explain what had just happened and to get law

enforcement to investigate the attack.” Complaint ¶ 36, at 5. A police officer’s angry demeanor

alone does not violate any right that the United States Constitution preserves.14 Similarly, the

Complaint alleges that “Geofreddo was not talking to the victims (family) [sic], [and] they were

all being ignored while he spoke with Ray and Defendant Deputy Lattin, other Deputies and State

Police Officers.” Complaint ¶ 36, at 6. Again, it is unclear what constitutional right these alleged

actions violate. See Complaint ¶ 36, at 6.

        Taking a charitable view of the Complaint, the Court concludes that the Complaint also

links Geofreddo to the malicious prosecution claims, by alleging that, during interviews preceding

R. Gutierrez’ trial:

        Deputy Sheriff Geofreddo advised that the video that was aired on the October 22,
        2019 on the local news story was his lapel video taken of the Ray’s arrest.

                When Mr. Archuleta asked Deputy Geofreddo where his lapel video was,
        he stated he turned it into evidence.

               Deputy Geofreddo stated that he did not know how the news outlets
        obtained the video but suggested that there must have been a request for the
        video made to the Sheriff’s department.

                Deputy Geofreddo did state during this interview that he saw Ray’s wife,
        Plaintiff Patricia Gutierrez and Ray’ s daughter, Plaintiff Briana Tapia, both
        running toward the car where Ray was located and that they both appeared to be in
        great fear.

               All the other state’ s witnesses stated that they did not have lapel
        cameras at the event, which meant there should not have been any other videos
        besides Deputy Geofreddo and Deputy Lattin (DWI arresting officer).

                Defense counsel for Ray Gutierrez only received Deputy Lattin’s video.

                However , it was reported on KVIA news station that they had seen three

        14
         The Court might, however, consider a police officer’s demeanor as a factor when
evaluating whether he or she violated a constitutional right.

                                               - 55 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 56 of 60




       videos in total. ADA Richard Wilson stated to Mr. Archuleta that the DA’ s Office
       had not received Deputy Geofreddo’ s video; however, as soon as they received it,
       they would provide it to defense counsel.

               At the conclusion of the pre-trial interviews, ADA Richard Wilson
       conceded to defense counsel that because of Deputy Geofreddo witnessing Patricia
       and Briana running in fear towards the car where Ray was located and confirming
       the defense’ s duress defense -- that the DA’s Office would be dropping the DWI
       charge.

Complaint ¶¶ 68-75, at 8-9. Although the Plaintiffs may bring a malicious prosecution claim under

42 U.S.C. § 1983, they do not allege plausibly such a claim against Geofreddo. See Complaint

¶¶ 68-75, at 8-9.15 The Supreme Court has held that “the Fourth Amendment governs a claim for

unlawful pretrial detention even beyond the start of legal process.” Manuel v. City of Joliet, Ill.,

137 S. Ct. 911, 920 (2017). “Common-law malicious prosecution requires showing, in part, that

a defendant instigated a criminal proceeding with improper purpose and without probable cause.”

McDonough v. Smith, 139 S. Ct. 2149, 2156 (2019)(citing Restatement (Second) of Torts § 653).

A § 1983 malicious prosecution claim has five elements: (i) the defendant caused the plaintiff’s

continued confinement or prosecution; (ii) the original action terminated in the plaintiff’s favor;

(iii) no probable cause supported the original arrest, continued confinement, or prosecution;

(iv) the defendant acted with malice; and (v) the plaintiff sustained damages. See Wilkins v.

DeReyes, 528 F.3d 790, 799 (10th Cir. 2008)(“Wilkins”). The Court concludes that the Plaintiffs

have not stated a malicious prosecution claim as to Geofreddo, because they have not satisfied the

first, third, and fourth malicious prosecution elements. See Complaint ¶¶ 68-75, at 8-9.

       Regarding the first element, nowhere does the Complaint allege that Geofreddo caused R.




       15
         The Plaintiffs never reference 42 U.S.C. § 1983 in the Complaint, although they reference
multiple violations of the Constitution of the United States. The Court presumes, therefore, that
they intend to bring their federal claims pursuant to § 1983.


                                               - 56 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 57 of 60




Gutierrez’ continued confinement or prosecution. See Wilkins, 528 F.3d at 799. The Complaint

satisfies the second element, however, because it alleges that the DA’s Office formally dismissed

the case, “because the case lost all its probable cause witnesses.” Complaint ¶ 83, at 10.16 See

Restatement (Second) of Torts § 659(c) (“Criminal proceedings are terminated in favor of the

accused by the formal abandonment of the proceedings by the public prosecutor.”). With respect

to the third element, the Court has explained that there was probable cause to arrest R. Gutierrez.

See Analysis § II, at 48. Fourth, the Complaint does not allege that Geofreddo acted with malice

towards R. Gutierrez, and nothing in the Complaint indicates that Geofreddo possessed “a primary

motive in the use of process to accomplish an illegitimate end.” Durham v. Guest, 2009-NMSC-

007, ¶ 29, 145 N.M. 694, 701, 204 P.3d 19, 26. See Wilkins, 528 F.3d at 799. Fifth, the Complaint

satisfies the damages element, because it alleges that the malicious prosecution at issue “resulted

in the deprivations of their rights, the inability of Plaintiff to engage in his chosen profession as an

officer of the Court and caused a loss of reputation as a result of his being falsely charged and

prosecuted without probable cause.” Complaint ¶ 94, at 12-13. Because the Complaint does not

satisfy three of the five malicious prosecution elements, however, the Court will dismiss the

malicious prosecution claim against Geofreddo. See, e.g., Crudup v. Schulte, 12 F. App’x 682,

685-86 (10th Cir. 2001)(concluding, on a motion to dismiss, that “even accepting that [the



       16
            The State court Notice of Dismissal provides:

       State of New Mexico, by and through Assistant District Attorney Richard T.
       Wilson, dismisses this case without prejudice. The stopping deputy has been
       suppressed along with all evidence which his testimony could impeach. Without
       the stopping officer and the related evidence State cannot proceed to trial.
       Therefore, State dismisses this matter.

State v. Gutierrez, No. M-49-FR-2019-01171, Notice of Dismissal, filed January 6, 2020 (no
document number).

                                                 - 57 -
         Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 58 of 60




defendant’s alleged acts of racial bias] gave rise to a cognizable § 1983 claim for malicious

prosecution, in this case [a] finding of probable cause . . . is fatal to the claim”); McGarry v. Bd.

of Cty. Commissioners for Cty. of Lincoln, 294 F. Supp. 3d at 1201 (“To prevail on his malicious

prosecution claims, [the plaintiff] must demonstrate that the Officers did not have probable cause

for the charges brought.”); King v. Knoll, 399 F. Supp. 2d 1169, 1179 (D. Kan. 2005)(Robinson,

J.)(explaining that the “Plaintiff cannot survive a summary judgment motion on her malicious

prosecution claim, because plaintiff cannot show under any circumstances, that defendants

instituted, procured, or continued a criminal proceeding without probable cause.”). Moreover, the

Court dismisses the federal claims against Geofreddo and Lattin with prejudice, because, at the

hearing, the Court asked the Plaintiffs whether there were “any facts that you now know and now

that you’re in federal court you would put in this complaint that’s not in there that I ought to be

considering when I decide whether you state a cause of action under federal law?” and the Plaintiffs

replied that there were no additional facts that the Court should consider. Tr. at 21:8-12 (Court,

Dunn).

IV.      THE COURT LACKS JURISDICTION OVER THE STATE TORT CLAIMS,
         BECAUSE THERE ARE NO REMAINING FEDERAL CLAIMS.

         Because the Complaint does not state any plausible federal claims, see Analysis §§ I-III,

supra, the Court must remand the case because it lacks jurisdiction.17 “When all federal claims


         17
          The Eleventh Amendment of the United States Constitution grants New Mexico
immunity from suit in federal court. See U.S. Const. Amend. XI. There are two exceptions to
Eleventh Amendment immunity: (i) ”a state may consent to be sued”; and (ii) ”Congress may
clearly and expressly abrogate the state’s immunity.” Elephant Butte Irrigation Dist. of N.M. v.
Dep’t of Interior, 160 F.3d 602, 607 (10th Cir. 1998). In the NTMCA, New Mexico consents to
be sued for certain torts in state court only. See N.M.S.A. § 41-4-18(a). Accordingly, “NMTCA’s
immunity-waiver provisions, N.M. Stat. Ann. §§ 41-4-5 to -12, do not waive New Mexico’s
Eleventh Amendment immunity.” Gallegos v. Bernalillo Cty. Bd. of Commissioners, No. CV 16-
0127 JB/WPL, 2017 WL 3575883, at *36 (D.N.M. Aug. 17, 2017)(Browning, J.). “The NMTCA


                                               - 58 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 59 of 60




have been dismissed, the court may, and usually should, decline to exercise jurisdiction over any

remaining state claims.” Smith v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156

(10th Cir. 1998). Specifically, where “the federal claims are dismissed before trial . . . the state

claims should be dismissed as well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726

(1966). The Court has dismissed the federal claims here at the motion to dismiss stage. See

Analysis §§ I-III, supra. Consequently, “[r]esolving the remaining state claims would require the

Court to unnecessarily make decisions of state law.” Saenz v. Lovington Mun. Sch. Dist., 105

F. Supp. 3d 1271, 1316 (D.N.M. 2015)(Browning, J.). Accordingly, the Court remands the

remaining state law claims to the First Judicial District Court, County of Santa Fe, State of New

Mexico.

       IT IS ORDERED that: (i) the Motion to Dismiss Complaint Based on Qualified




preserves sovereign immunity against tort claims for state governmental entities and public
employees acting in the scope of their duties, except as specifically waived.” Fernandez v. Mora-
San Miguel Elec. Co-op., Inc., 462 F.3d 1244, 1250 (10th Cir. 2006)(“Fernandez”). Here, the
Complaint identifies the Defendants as “employees . . . on duty and acting under color of state
law,” Complaint ¶¶ 6-9, at 1; the NTMCA, therefore, maintains Eleventh Amendment immunity
for the Defendants, see Fernandez, 462 F.3d at 1250.
        True, the NTMCA waives immunity for certain torts “caused by law enforcement officers
while acting within the scope of their duties.” N.M.S.A. § 41-4-12. Nonetheless, New Mexico
law provides: “Exclusive original jurisdiction for any claim under the Tort Claims Act shall be in
the district courts of New Mexico.” N.M.S.A. § 41-4-18(a). New Mexico’s consent to suit under
the NMTCA, therefore, is “limited to actions commenced in the state district courts.” Bishop v.
John Doe 1, 902 F.2d 809, 810 (10th Cir. 1990). See Serrano v. New Mexico, No. 17-CV-01156-
RB-SCY, 2018 WL 2723781, at *5 (D.N.M. June 6, 2018)(Brack, J.)(“Nothing in the New Mexico
Tort Claims Act waives Defendant State of New Mexico’s Eleventh Amendment sovereign
immunity from suit.”). Consequently, the Court remands the Plaintiffs’ claims under the NMTCA
to the First Judicial District Court, County of Santa Fe, State of New Mexico. See Bishop v. John
Doe 1, 902 F.2d at 810; Flores v. Long, 926 F. Supp. 166, 167-68 (Hansen, J.)(D.N.M.
1995)(holding that, because “New Mexico has not waived its Eleventh Amendment immunity
from suit in federal court,” the United States District Court for the District of New Mexico lacks
jurisdiction over NMTCA claims, and that the “claims must be remanded to the state court from
which they were removed”); Notice of Removal at 1, filed May 26, 2020 (Doc. 1).


                                               - 59 -
       Case 1:20-cv-00502-JB-CG Document 19 Filed 03/31/21 Page 60 of 60




Immunity, filed June 2, 2020 (Doc. 7), is granted; (ii) all federal claims against Defendants Blaine

Lattin and Justin Geofreddo are dismissed with prejudice; (iii) all remaining federal claims are

dismissed without prejudice; (iv) the remaining state claims and the case are remanded to First

Judicial District Court, County of Santa Fe, State of New Mexico; and (v) the Court will enter a

separate Final Judgment in this matter.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE

Counsel:

A. Blair Dunn
Western Agriculture, Resource and Business Advocates, LLP
Albuquerque, New Mexico

       Attorneys for the Plaintiffs

Michael Dickman
Law Office of Michael Dickman
Santa Fe, New Mexico

       Attorney for the Defendants




                                               - 60 -
